Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

ANNEXE A L'AVENANT N°1

CONVENTION DE BASE
POUR L’EXPLOITATION DES GISEMENTS DE BAUXITE DE KOUMBIA

Entre

LA REPUBLIQUE DE GUINEE

et

ALLIANCE MINING COMMODITIES GUINEE SA

VERSION CONSOLIDEE

—

30 juin 2014
2
ll
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ENTRE LES SOUSSIGNEES :

- La République de Guinée, dûment représentée aux fins des présentes par le Ministre des
Mines et de la Géologie, Monsieur Kerfalla YANSANE,

DE PREMIERE PART,
ET

- La société Alliance Mining Commodities Guinee SA, société anonyme de droit guinéen, ayant
un capital social de GNF100 000 000, immatriculée au Registre du Commerce et du Crédit
Mobilier sous le n° GC-KAL/022.532A/2009 dont le Siège Social est situé à Immeuble Labé,
4% étage, Cité de Chemin de Fer, BP 2162, Conakry, dûment représentée aux fins des
présentes par son Directeur Général en la personne de Monsieur Robert ADAM,

DE SECONDE PART,
IL A PREALABLEMENT ETE EXPOSE CE QUI SUIT /

ATTENDU QUE le Code Minier de 1995 prévoit que les substances minérales ou fossiles contenues
dans le sous-sol, ou existant en surface ainsi que dans les eaux souterraines et les gîtes géothermiques
sont, sur le territoire de la République de Guinée ainsi que dans la zone économique exclusive, la
propriété de l’État et qu'elles ne peuvent être, sous réserve du Code Minier de 1995 et du Code
Foncier et Domanial, susceptibles d’aucune forme d’appropriation privée.

ATTENDU QUE toutefois les titulaires de titres d'exploitation acquièrent la propriété des substances
extraites.

ATTENDU QUE la République de Guinée désire encourager et promouvoir la recherche, la
prospection, l'exploitation et la transformation des ressources minérales sur son territoire.

ATTENDU QUE la République de Guinée a, par arrêtés n° A2006/3488/MMG/SGG en date du 26
juillet 2006 et n° A2006/3607/MMG/SGG en date du ler Août 2006, octroyé à la Société Alliance
Mining Commodities Limited quatre permis de recherches pour la bauxite: lesdits permis ayant été
renouvelés par arrêté n° A0928/PR/MMEH/SGG en date du 13 mai 2009.

ATTENDU QUE la Société Alliance Mining Commodities Limited a, conformément aux termes de
ces arrêtés, entrepris des travaux de recherches et de prospection sur ces permis.

ATTENDU QUE l'Etat a attribué, conformément aux dispositions du Code Minier 1995, par décret
n°D2010/274/PRG/SGG en date du 12 novembre 2010, à la Société Alliance Mining Commodities
Guinee SARL, aujourd’hui Alliance Mining Commodities Guinee SA, société constituée et détenue
par la société Alliance Mining Commodities Limited, une concession minière d’une durée de vingt-
cinq (25) ans pour l’exploitation de la bauxite sur un périmètre 728km? sis dans la préfecture de
Gaoual.

ATTENDU QUE les termes et conditions de la présente Convention, tels qu’ils ont été modifiés et
complétés par l'Avenant, ont été négociés et approuvés par les Parties

EN CONSEQUENCE DE QUOI, IL À ETE CONVENU CE QUI SUIT :

€
(O\

30 juin 2014
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

TABLE DES MATIÈRES

TITRE I- DISPOSITIONS GENERALES .

ARTICLE 1. DEFINITIONS .
ARTICLE 2. INTERPRETATION
ARTICLE 3. ANNEXES
ARTICLE 4. OBJET...
ARTICLE 5. LOI APPLICABL
ARTICLE 6. GARANTIES GENERALES.
ARTICLE 7. ENGAGEMENT DE BONNE FOI
ARTICLE 8. CONCESSION MINIERE
ARTICLE 9. ENTREE EN VIGUEUR - DURE]
ARTICLE 10. DESCRIPTION DU PROJET
ARTICLE 11. INVESTISSEMENTS...

TITRE I1- DEVELOPPEMENT DU PROJET.

ARTICLE 12. TRAVAUX DE RECHERCHE...
ARTICLE 13. TRAVAUX DE DÉVELOPPEMENT
13.1 Réalisation des Travaux de Développement .
13,2 Extension de la Production
ARTICLE 14, TRAVAUX D'EXPLOITATION
14.1 Début de l'Exploitation….
14.2 Date de Première Production Commerciale.
14.3 Exploitation minière
14.4 Obligations de la Société pendant la période d'exploitation.
144.1 Programme des travaux
144.2 Avis de changement:
144.3 Cessation des opérations.
ARTICLE 15. INFRASTRUCTURES
15.1 Droit d'accè
15.1.1 Aux infrastructures publiques existantes
15.1.2 Aux infrastructures de l'ANAIM
15.2 Développement et entretien des infrastructures.
152.1 Construction au sein du périmètre de la Concession Miniè:
15.22 Construction en dehors du périmètre de la Concession Miniè
15.2.3 Dispositions spécifiques aux infrastructures de transport (chemin de fer) et d'évacuation (port
15.3 Utilisation des infrastructures construites par la Société
15.4 Matériaux de construction …
15.5 Droit des tiers au pâturage et à la culture
15.6 Indemnisation d'un Utilisateur et/ou Occupant Foncier
15.7 Coopération en situation de conflit...
ARTICLE 16. VENTE DES PRODUITS MINIERS
16.1 Prix de pleine concurrence .
16.2 Accès de l'Etat au Produit Minie:
16.3 Droit de préemptio
16.4 Vérification des ventes de Produit Minier.
ARTICLE 17. ENTRETIEN ET INSPECTION
17.1 Entretien des équipements et du système de pesé.
17.2 Méthode pour déterminer les quantités de Produit Minier.
17.3 Défectuosité des appareils de pesage.
174 Accès et inspection par l'État.
17.5 Frais d'inspection à la charge de l'État
ARTICLE 18. INFORMATION ET RAPPORTS
18.1 Tenue des dossiers et rapports...
182  Échantillons à conserve
18.3 Exportation d'échantillons.

184 Rapport sur les dépenses annuelles

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

18.5 Rapport annuel sur la convention de développement de la communauté local,
ARTICLE 19. PARTICIPATION DE L'ETAT AU CAPITAL
19.1 Participation de l'Etat au capital de la Société.
19.2 Capitalisation de la Société

TITRE II - ENGAGEMENTS DE LA SOCIETE …

ARTICLE 20. DROITS, OBLIGATIONS ET GARANTIES DE LA SOCIETI
20.1 Déclarations et garanties...
20.2 Bonne gouvernance.
20.3 Obligations de la Soci

20.3.1 Financement...

20.32 Construction de la

20.33 Construction d’une raffinerie d’alumini
20.3.4 Obligations relatives aux assurance

20.3.5 Transport...
ARTICLE 21. DROITS DE LA SOCIETE ET OBLIGATIONS DE L'ETA
211 Obligations de l'Eta
21.2 Droits de la Socié
ARTICLE 22. EMPLOI DU PERSONNEL.
22.1 Conformité avec les normes de travail.
22.2 Emploi du personnel guinéen.
22.3 Emploi du personnel expat
22.4 Formation du personnel...
225 Régime fiscal et douanier applicable aux employé,
ARTICLE 23. SOUS-TRAITANCE
23.1 Sous-traitance.
23.2 Paiement aux Sociétés Affiliées.
23.3 Préférence aux biens et services guinéen:
ARTICLE 24. FRET ET TRANSPORT MARITIME...
ARTICLE 25. : CONVENTION DE DEVELOPPEMENT DE LA COMMUNAUTE LOCALI
25.1 Dispositions de la convention de développement de la communauté local
252 Obligation de respecter les traditions locales.
25.3 Approbation de la convention de développement de la communauté local
25.4  Transparenci
ARTICLE 26. DISPOSITIONS RELATIVES A LA SECURITE ET A L'HYGIENE AU TRAVAIL.
ARTICLE 27. PROTECTION ENVIRONNEMENTALE
27.1 Étude d'impact environnemental .
27.2 Patrimoine Culturel
27.3 Protection des forêt:
274 Mesures d'urgence.
27.5 Responsabilité de la Société en cas de réclamatio:
27.6 Audit sanitaire et environnemental en cas de cession de droits miniers
ARTICLE 28. _ : FERMETURE ET RÉHABILITATION …
28.1 Obligations liées à la phase de fermeture et de réhabilitation
28.2 Réhabilitation des sites …….
28.3 Constat de réhabilitation
28.4 Fermeture de la mine.
284.1 Avis de Fermeture.
28.4.2 Plan de fermeture.
28.4.3 Fermeture ordonnée ….
28.44 Disposition des biens meubles et immeubles
28.45 Obligation de sécuriser le site
28.4.6 Compte fiduciaire de réhabilitation des sites

TITRE IV - GARANTIES ACCORDEES PAR L'ETAT …..

ARTICLE 29. : DECLARATIONS ET GARANTIES DE L'ETAT.
29.1 Déclarations et garanties de l'Etat
29.2 Engagements de l'Etat.

ARTICLE 30. : REGLEMENTATION DES CHANGES - GARANTIE DE TRANSFER

ARTICLE 31. : EXPROPRIATION - NATIONALISATION....

{| 30 juin 2014

M

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

TITRE V- REGIME FISCAL ET DOUANIER

ARTICLE 32. STABILISATION DU REGIME FISCAL ET DOUANIER
ARTICLE 33. REGIME FISCAL.
33.1 Principe Général.
33.2 Taxes minières
332.1 Droits fixes .
332.2  Redevance Superficiaire …
33.23 Taxe sur l'extraction des substances mi
33.24 Taxe à l'exportation des substances minières

33.3 Impôt sur les bénéfices industriels et commerciaux.
33.3.1 Assiette de l'impôt sur les bénéfices industriels et commerciaux.
33.32 Taux de l'impôt sur les bénéfices industriels et commerciaux

334 Contribution au Fonds de Développement Communautair
33.5 Impôt sur le Revenu des Valeurs Mobilières…
33.6 Impôts, taxes et cotisations assis sur les salaires.
33.7 Taxe unique sur les véhicules...
33.8 Précisions concernant les autres impôts et taxes.
33.8.1 Sommes retenues par la Société.
33.82 Taxe sur la Valeur Ajouté
33.9 Sous-Traïtants Directs ….
ARTICLE 34. RÉGIME DOUANIER
34.1 Principe généraux en matière douanièr.
34.2 Liste minière et classification des biens d'importation

TITRE VI - AUTRES DISPOSITIONS FINANCIERES …
ARTICLE 35. : PRINCIPES GÉNÉRAUX …..
TITRE VII -DISPOSITIONS DIVERSES ET FINALES .……

ARTICLE 36. _ : RENONCIATION ET RÉSILIATION
361 Renonciatio:
36.2 Retrait.
36.3 Date de résiliation de la Convention .
36.4 Période de préavis
36.5 Obligations après la cessation

ARTICLE 37. : CESSION, TRANSFERT ET AMODIATION

ARTICLE 38. : REGLEMENT DES DIFFERENDS.
38.1 Phase amiable.
38.2 Arbitrage exécutoire .

ARTICLE 39. : MODIFICATIONS DE LA CONVENTION

ARTICLE 40. _: CONFIDENTIALITÉ
40.1 La convention n'est pas confidentielle
40.2 Affaires non — confidentielles...
40.3 Confidentialité de l'informatio:

ARTICLE 41. : FORCE MAJEURE...
411 Cas de force majeure …
41.2 Conséquence de la force majeure
41.3 Prolongation de la durée de la Convention
41.4 Notification de force majeurs
41.5 Rencontre entre les Parties …

ARTICLE 42. : PRIMAUTE DE LA CONVENTION

ARTICLE 43. : NON-RENONCIATION......

ARTICLE 44. : SUCCESSEURS ET AYANT-DROITS

ARTICLE 45. : FRAIS DE LA CONVENTION …..

ARTICLE 46. _: NOTIFICATIONS

ARTICLE 47. : ENREGISTREMENT ET ENTREE EN VIGUEUR

Ve 30 juin 2014
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 1.

TITRE 1 - DISPOSITIONS GENERALES

DEFINITIONS

Dans le cadre de la présente Convention, les expressions et les mots suivants ont le sens défini ci-
après, à moins que le contexte n’exige un sens différent ou qu’il n’en soit expressément convenu
autrement entre les Parties.

«AGUIPE»

«Année»

«Année Civile»

«Avenant»

«CPDM»

«Code
1995»

Minier de

«Code
2011»

Minier de

«CEISE»

«Concession
Minière»

«Convention»

«Convention de

Base»
«Date d’Entrée en
Vigueur»

«Date de Première
Production

sr :

A.

désigne l'Agence Guinéenne pour la Promotion de l'Emploi.
désigne une période de trois cent soixante-cinq (365) Jours consécutifs.

désigne une période de douze mois commençant le 1“ janvier et se terminant
le 31 décembre de la même année.

désigne l'avenant n°1 à la Convention de Base, conclu le 30 juin 2014 entre
les Parties.

désigne le Centre de Promotion et de Développement Miniers rattaché au
Ministère des Mines et de la Géologie.

désigne la loi L/95/036/CTRN du 30 juin 1995 portant Code Minier de la
République de Guinée y compris ses amendements et tout arrêté ou décret
d'application y afférant.

désigne la loi L/2011/006/CNT du 9 septembre 2011 portant code minier de
la République de Guinée telle que modifiée par la loi L/2013/053/CNT du 8
avril 2013.

désigne le Comité d’Evaluation des Impacts Sanitaires et Environnementaux.

désigne la concession minière accordée à la Société par l’État par décret
n° 2010/274/PRG/SGG en date du 12 novembre 2010, dont la durée a été
étendue de vingt-quatre (24) mois aux termes de l’Avenant, et telle que
renouvelée le cas échéant.

désigne la présente Convention, telle que modifiée par l'Avenant, et ses
annexes ainsi que toute modification qui pourrait y être apportée.

désigne la convention minière conclue, le 6 août 2010, entre la République
de Guinée et la société Alliance Mining Commodities Guinee SARL, pour
l'exploitation de la bauxite sur le périmètre de la Concession Minière.

désigne la date d'entrée en vigueur de la présente Convention telle que
définie à l'Article 9.

désigne la date définie à l’Article 14.2 de la présente Convention

Error! Unknown document property name.
Convention de base (amendée) entre la République de Guinée et la société AI

«Données»

«État»

«FDC»

«Journal Officiel»
«Jours»

«Jours Ouvrés »

«Loi»

«Loi Applicable»

«Ministre»

«ONFPP»

«Opérations
Minières»

«Partie» ou «Parties»

«Produit Minier»

«Rapports»

è
nce Mining Commodities Guinee SA

désigne les rapports de forage, les cartes désignant les forages, les photos
aériennes, l’imagerie satellite, les bandes magnétiques, les échantillons de
carottage et les répliquats ainsi que toute autre information de nature
géologique, géochimique ou géophysique et toutes autres informations et
données, incluant les interprétations ou analyses préparées par ou pour la
Société dans le cadre des Travaux de Recherche, de Développement et/ou
d'Exploitation Minière.

désigne la République de Guinée.

désigne le Fonds de Développement Communautaire.
désigne le journal officiel de la République de Guinée.
désigne des jours consécutifs au calendrier.

désigne les Jours, hors les samedis et dimanches, considérés comme ouvrés,
c’est-à-dire pendant lesquels les banques de la place de Conakry sont de
façon générale ouvertes et fonctionnent, en République de Guinée et, pour ce
qui concerne l’application de l’ARTICLE 37, dans l'Etat duquel tout
actionnaire cédant serait originaire.

désigne les lois, décrets, arrêtés et tout autre texte, incluant les traités et
engagements internationaux, qui a force de loi ou s'impose à une personne, y
compris aux Parties.

désigne les Lois en vigueur en République de Guinée à la date de signature
de la Convention de Base.

désigne le Ministre en charge des Mines et de la Géologie.

désigne l'Office National de Formation et de Perfectionnement
Professionnel.

désigne l’ensemble des opérations et des travaux effectués dans le cadre de
l'exploitation de la bauxite de la Concession Minière, ceux-ci comprenant
les Travaux de Recherche, de Développement et d'Exploitation.

désigne la Société ou l'État, selon le contexte, et lorsqu’au pluriel désigne la
Société et l’État.

désigne la bauxite extraite dans le périmètre de la Concession Minière, sous
forme brute ou après traitement, destinée à la commercialisation.

désigne tout rapport prescrit par le Code Minier de 1995 ou la présente
Convention ainsi que tout rapport, étude, analyse ou interprétation de nature
géologique, géophysique, technique, financière, économique et de
commercialisation préparé par ou pour le compte de la Société dans le cadre
de la Concession Minière, devant être soumis par la Soci Y

Error! Unknown document property name.
3

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

«Règles de l'Art

Minier»

«Société»

«Société Affiliée»

«Sous-Traitant
Direct»

«Tonne Sèche»

«Travaux de
Développement»

«Travaux
d’Exploitation»

«Travaux de
Recherche»

«US Dollar»

«Utilisateur ou

Occupant Foncier»

désigne les conditions techniques, méthodes d'exploitation et standards
appliqués de manière générale dans l'industrie minière mondiale par un
opérateur prudent et diligent pour mieux valoriser le potentiel d’un gisement
ainsi que pour optimiser la productivité et les conditions de sécurité
industrielle, de sécurité publique et de protection de l’environnement.

désigne Alliance Mining Commodities Guinee SA et ses successeurs ou
toute autre personne à qui les droits et obligations de la Société établis par la
présente Convention seront transférés conformément aux stipulations de la
présente Convention, étant entendu que lorsque plusieurs personnes sont

cotitulaires d’une concession minière, elles agissent à titre conjoint et
solidaire.

désigne, à l'égard de la Société, toute autre société qui, directement ou
indirectement, contrôle, est contrôlée par ou est sous le contrôle commun de
cette société. La notion de "contrôle" (et les expressions assimilées) s'entend
au sens des articles 174 et 175 de l'Acte uniforme sur les sociétés et le GIE.

désigne toute personne qui en vertu d’un contrat conclu directement avec la
Société livre des biens, fournit des services ou exécute des travaux
directement au bénéfice de la Société. Les biens, services et travaux du
Sous-Traitant Direct doivent être en lien direct avec les Opérations Minières.

désigne une tonne métrique de bauxite ayant un contenu d'humidité de 0%.

désigne les travaux entrepris, postérieurement à la délivrance de la
Concession Minière, pour la préparation du gisement pour l’exploitation
minière et les opérations de traitement, y compris notamment la construction
et la mise en service des infrastructures et installations nécessaires à
lexploitation, les forages de délimitation, la construction de routes, le
décapage du stérile, les infrastructures de communication et les installations
électriques.

désigne les opérations et travaux qui sont effectués pour extraire le Produit
Minier, y compris toute activité de traitement, transformation et
d'amélioration desdits Produits Miniers ainsi que les activités nécessaires à
leur commercialisation.

désigne l’ensemble des investigations en surface, en sous-sol et en
profondeur en vue de découvrir ou de mettre en évidence des gisements de
bauxite, de les délimiter et d'en évaluer l'importance et les possibilités
d’exploitation minière, y compris les travaux géologiques, géophysiques,
géochimiques, ainsi que les analyses en laboratoire et essais de traitement.

désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique.

désigne toute personne qui occupe ou utilise en vertu de la Loi ou du droit
coutumier, un terrain situé à l’intérieur du périmètre de la Concession
Minière et comprend les sous-locataires d’une telle personne ou le
propriétaire des terrains, le cas a à

Error! Unknown document property name.
4
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 2. INTERPRETATION

Dans la présente Convention, et sauf si le contexte le requiert autrement :
a) Le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa;

b) La table des matières ainsi que l’organisation de cette Convention en titres, articles, alinéas
et sous-alinéas ne servent qu’à en faciliter la lecture et ne doivent en aucune façon affecter
son interprétation;

c) Toute référence à la Loi inclut tout amendement, modification, ajout ou loi qui la remplace,
sous réserve de l'application de la clause de stabilisation;

d) Dans le cas d'incertitude relativement à toute description d’un périmètre ou d’une zone par
coordonnées géographiques, cartes géographiques ou croquis cartographiques, seules les
coordonnées géographiques prévalent:

e) Toute référence à une Partie inclut les successeurs de cette Partie ou tout autre cessionnaire
autorisé.

Les termes de cette Convention qui ne sont pas définis ont la signification qui leur est conférée dans
l'Avenant, le Code Minier de 1995 ou dans le Code Minier de 2011, le cas échéant.

ARTICLE 3. ANNEXES

Les Annexes jointes aux présentes font partie intégrante de la présente Convention.

ARTICLE 4. OBJET

Conformément à l’article 11 du Code Minier de 1995, la présente Convention a pour objet de préciser
les droits et obligations des Parties ainsi que les conditions générales économiques, juridiques,
administratives, financières, fiscales, douanières, minières, environnementales et sociales dans
lesquelles les Opérations Minières seront conduites pendant la durée de la Concession Minière.

ARTICLE 5. LOI APPLICABLE

La présente Convention est régie par les Lois Applicables en République de Guinée.

Les Parties reconnaissent que les droits et obligations prévus dans la présente Convention sont régis
par le Code Minier de 1995, sauf dérogation prévue dans cette Convention ou lorsqu'il est
expressément prévu qu'ils sont régis par le Code Minier de 2011.

Les Parties conviennent qu'en cas de contradiction et/ou de divergence entre les dispositions résultant
du Code Minier de 1995 et celles de la Convention, les dispositions de cette dernière prévaudront.

ARTICLE 6. GARANTIES GENERALES

Chacune des Parties déclare et garantit :

a) être dûment autorisée à conclure la présente Convention et avoir obtenu toutes autorisations
nécessaires à cette fin en vertu du droit qui lui est applicable, sous réserve en ce qui
concerne l'état de la ratification de la Convention par une loi; et

b) être en mesure de répondre de toutes les obligations qui en bass” à

à Error! Unknown document property name.
5
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 7. ENGAGEMENT DE BONNE FOI

Chacune des Parties s'engage à respecter les termes et conditions énoncés aux présentes et à agir de
bonne foi dans l’accomplissement de ses obligations pendant la durée de la Convention.

ARTICLE 8. CONCESSION MINIERE

Les Parties prennent acte de ce qu’il a été octroyé par décret en date du 12 novembre 2010 à la
Société, une concession minière d’une durée de vingt-cinq (25) ans pour l’exploitation de la bauxite,
concession dont le plan et les coordonnées géographiques sont reproduites dans le décret d'attribution
dont une photocopie figure en Annexe A de la présente Convention. Elles prennent acte également
qu’en application de l’ Avenant, l'Etat a étendu la durée de la Concession Minière de vingt-quatre (24)
mois.

La Concession Minière confère à la Société le droit exclusif d'effectuer dans le périmètre de la
Concession Minière, sans limitation de profondeur, tous les travaux d’exploitation de gisement de
bauxite.

ARTICLE 9. ENTREE EN VIGUEUR - DUREE

Conformément aux dispositions de l’article 11 du Code Minier de 1995, la présente Convention,
signée par les Parties, entrera en vigueur à la date du jour suivant la date de publication au Journal
Officiel de la loi ratifiant la présente Convention.

Elle restera en vigueur pendant toute la durée de validité de la Concession Minière, y compris ses
renouvellements.

ARTICLE 10. DESCRIPTION DU PROJET

Le projet porte sur l’exploitation de la bauxite à l’intérieur du périmètre de la Concession Minière, son
transport pour son exportation par voie maritime, et/ou, le cas échéant, le raffinage local du Produit
Minier conformément aux stipulations de l'Article 20.3.3 ci-dessous.

La Société réalisera les installations et équipements nécessaires pour pouvoir extraire, transporter,
stocker et expédier une quantité minimale de cinq (5) millions de Tonnes Sèches par an à partir de la
Date de Première Production Commerciale.

Il s'agit, notamment, des installations suivantes :

a) Une mine de bauxite à ciel ouvert à Horé Bendia Sous-Préfecture de Koumbia (Gaoual) qui
comportera :

i. des aires de stockages et de chargement,
ii. des ateliers,
ii. des installations et équipements,
iv. des centrales électriques,
v. des bureaux,
vi. une cité d’habitation pour les travailleurs :

b) Un tronçon ferroviaire de 120 km environ visant à transporter le Produit Minier du site minier
à la zone portuaire située sur la rive du Rio Nuñez au niveau du village de Bogoroya

Qk . Error! Unknown document property name.
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA .
c) Une zone industrielle au voisinage de la ville de Boké comprenant :
i. un dépôt ferroviaire,
ii. des bureaux,
ii. une cité d’habitation pour les travailleurs ;
d) Une zone portuaire.

La Société réalisera les installations portuaires pour le déchargement de la bauxite, son
transbordement par barges pour charger des navires ainsi qu’un point de transbordement en
mer permettant le chargement de navires depuis les barges. Ces installations portuaires
comprendront un bassin d’amarrage et une ou des grue(s) flottante(s).

La Société augmentera les capacités des installations et équipements pour produire au moins dix
(10) millions de Tonnes Sèches par an au plus tard dans les cinq (5) ans suivant la Date de Première
Production Commerciale.

ARTICLE 11. INVESTISSEMENTS

La Société s’engage à réaliser les investissements nécessaires à la réalisation du projet tels que ceux-ci
résulteront notamment des études et décisions relatives aux infrastructures en application des
dispositions de la présente Convention.

TITRE II - DEVELOPPEMENT DU PROJET

ARTICLE 12. TRAVAUX DE RECHERCHE
Conformément aux dispositions de l’article 41 du Code Minier de 1995, la Société pourra effectuer
des Travaux de Recherche relativement à la bauxite dans le périmètre de la Concession Minière.

Au plus tard le 31 janvier de chaque Année, la Société fournira au CPDM un budget et un programme
de Travaux de Recherche pour l’ Année Civile en cours.

Toutes recherches scientifiques, études, interprétations, diagraphies de carottes ou de débris effectués
dans le cadre des Travaux de Recherche sont réalisées par ou sous la supervision directe de la Société
(ou d’un Sous-Traitant Direct), d’un géologue, géophysicien, géochimiste, ingénieur ou technicien
possédant les compétences requises.

ARTICLE 13. TRAVAUX DE DÉVELOPPEMENT
13.1 Réalisation des Travaux de Développement
La Société est tenue de commencer et de poursuivre les Travaux de Développement conformément au

chronogramme joint en Annexe C, afin de débuter l'exploitation du Produit Minier dans les délais et
volumes prévus par la Convention.

132 Extension de la Production
La Société s'engage à réaliser les Travaux de Développement relativement à l’extension de la

production à dix (10) millions de Tonnes Sèches par an au plus tard dans les cinq (5) Années suivant
la Date de la Première Production Commerciale.

& Error! Unknown document property name.
7
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 14. TRAVAUX D'EXPLOITATION
14.1 Début de l’Exploitation

La Société s'engage à débuter l’exploitation du Produit Minier au plus tard dans les cinquante-quatre
(54) mois suivant la Date d'Entrée en Vigueur.

A défaut de débuter l’exploitation du Produit Minier dans les douze (12) mois du délai susvisé, l'État
pourra révoquer la Concession Minière selon les dispositions prévues au Code Minier de 1995.

La Société devra informer le Ministre de la date de démarrage de l’exploitation du Produit Minier avec
un préavis minimum de trente (30) Jours.

142 Date de Première Production Commerciale

La Société s'engage à atteindre la Date de Première Production Commerciale au plus tard dans les
soixante (60) mois suivant la Date d'Entrée en Vigueur.

La Date de Première Production Commerciale sera considérée comme effective (la « Date Réelle de
Première Production Commerciale ») lorsque la production de Produit Minier aura atteint au
minimum deux cent cinquante mille (250 000) Tonnes Sèches par mois sur une période continue de
trois (3) mois.

La Direction Nationale des Mines et la Société élaboreront un procès-verbal constatant la Date de la
Première Production Commerciale, procès-verbal qui sera transmis à l'administration des impôts et
des douanes.

14.3 Exploitation minière

La Société s'engage à conduire ses Opérations Minières avec diligence selon les Règles de l'Art
Minier, et notamment dans des conditions de sécurité, conformes aux normes internationales de
pratique courante de l’industrie minière et de manière à assurer l'exploitation rationnelle des
ressources minérales nationales.

14.4 Obligations de la Société pendant la période d’exploitation
144.1 Programme des travaux

La Société doit soumettre pour information au Ministre, au plus tard le 30 octobre de chaque
année, un programme de travaux incluant la capacité prévue de l’exploitation, les quantités
annuelles estimées de Produit Minier, ainsi que les moyens de production. Il est également
joint un rapport complet sur les Opérations Minières au 30 septembre de l'année en cours sur
la période s'étendant depuis le 1° octobre de l'année passée.

14.42 Avis de changements

La Société doit informer dans les meilleurs délais le Ministre de tout projet de changement
important dans ses Opérations Minières (changement de méthode, modification du
programme de production, agrandissements/extensions..…) et au plus tard un (1) mois à
l'avance.

14.43 Cessation des opérations

Si l’activité d'exploitation de la Société est suspendue ou restreinte gravement pendant une
période de plus de dix-huit (18) mois consécutifs, la Société est réputée ne pas répondre aux
exigences du programme minimum de travaux avec diligence et l’État peut révoquer la
Concession Minière dans les conditions prévues par le Code Minier de Ar .

\

ê 5 Error! Unknown document property name.
8

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 15. INFRASTRUCTURES

15.1

15.1.1

15.12

152

15.2.1

Droit d’accès
Aux infrastructures publiques existantes

L’Etat s'engage à ce que la Société ait accès et puisse utiliser les infrastructures publiques ou
à vocation publique telles que routes, ponts, terrains d’aviation, installations portuaires et
ferroviaires, installations connexes de transport ou autres, ainsi que les canalisations d’eau,
d'électricité ou les voies de communication, établies ou aménagées par un organisme où une
entité détenu ou contrôlé par l’État, à l'exception des forces armées, sans avoir à payer des
redevances excédant celles payées par les usagers professionnels ou les sociétés ayant une
activité identique à celle de la Société.

La Société respecte les conditions d'accès et d'utilisation applicables à ces installations.
Aux infrastructures de l’'ANAIM

Dans la mesure où les capacités de l'installation le permettent techniquement et sans que cela
ne porte préjudice aux activités des utilisateurs actuels, l’État s'engage à accorder à la
Société un droit d’accès pour l’utilisation du chemin de fer et du chenal gérés par l'ANAIM
moyennant des redevances identiques à celles appliquées aux utilisateurs miniers actuels.

Les conditions particulières de ce droit d’accès feront, le cas échéant, l'objet d'un accord
particulier.

Développement et entretien des infrastructures

Construction au sein du périmètre de la Concession Minière

Sous réserve des dispositions du Code Minier de 2011 relatives aux zones fermées, protégées
ou interdites et sous réserve des conditions énoncées aux présentes, notamment pour
l'indemnisation des Utilisateurs et/ou Occupants Fonciers, la Société peut, à l’intérieur du
périmètre de la Concession Minière, entreprendre les travaux et activités, établir des
installations et construire des bâtiments utiles ou annexes à la réalisation des Opérations
Minières.

À cet effet, aucune autorisation préalable n’est requise par la Société pour entreprendre sur le
périmètre de la Concession Minière les travaux et activités nécessaires pour l’établissement
de la mine de bauxite à ciel ouvert à Horé Bendia Sous-Préfecture de Koumbia (Gaoual).

Toutefois, la Société doit obtenir auprès du ministre concerné les autorisations pour les
activités suivantes :

a)  Dégagement du sol des arbres, arbustes et autres obstacles, et coupe du bois
nécessaires aux activités du titulaire en dehors des terrains dont la Société a la
propriété :

b) Exploitation des chutes d'eau non utilisées ni réservées et aménagement de ces chutes
pour les besoins de ses activités :

€) Implantation d'installations de préparation, de concentration ou de traitement
chimique ou métallurgique :

d) Création ou aménagement de routes, canaux, pipelines, canalisations, convoyeurs
ou autres ouvrages de surface servant au transport de produits en dehors des
terrains dont la Société a la propriété :

e) Création ou aménagement de chemins de fer, ports maritimes ou fluviaux et

aéroport: ri

Error! Unknown document property name.
9

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

15.2.2

15.2.3

15.3

Le Ministre peut exiger des modifications visant à limiter ou éliminer tout danger à la santé,
la sécurité ou au bien-être des employés ou du public ou tout impact négatif sur
l’environnement qui résulte de la construction d’une infrastructure en vertu du présent
paragraphe.

Construction en dehors du périmètre de la Concession Minière

L’Etat garantit à la Société qu'il l’autorisera à réaliser les infrastructures nécessaires à la
réalisation des Opérations Minières en dehors du périmètre de la Concession Minière. A cet
effet, l'Etat lui accordera des droits d'utilisation du domaine public et, le cas échéant,
facilitera les mesures d'expropriation pour que la Société puisse disposer des terrains
nécessaires à la réalisation desdites infrastructures et s’engage à agir pour faciliter l'obtention
par la Société des permis et/ou autorisations nécessaires conformément aux dispositions des
Lois, dans les meilleurs délais.

Dispositions spécifiques aux infrastructures de transport (chemin de fer) et
d’évacuation (port)

Il est expressément convenu que l’Etat accordera à la Société, pour la mise en place des
infrastructures de transport et d'évacuation telles que visées dans l'étude de faisabilité, une
ou plusieurs concessions d’infrastructures sous la forme de Build Operate Transfer (BOT).

La Société supportera la totalité de l’investissement nécessaire à la mise en place de ces
infrastructures et réalisera les études et assurera l'exploitation et l'entretien de ces
infrastructures.

A l'expiration de la période d’amortissement de l’investissement à laquelle s’ajoute une
période de cinq (5) ans, la Société transférera gratuitement à l'Etat les infrastructures ainsi
réalisées.

Après le transfert de l'infrastructure à l’Etat et jusqu'à l'expiration de la présente
Convention, la Société conservera néanmoins le droit d'exploiter et de maintenir
l'infrastructure, contre le versement à l'Etat d'une redevance fixée selon les mêmes principes
que ceux appliqués aux infrastructures similaires. Elle aura un droit prioritaire pour l'accès et
l'utilisation de l’infrastructure ainsi réalisée, et l’utilisation par un tiers se fera (i) avec
l’accord de la Société, qui ne pourra refuser que pour de justes motifs, (ii) ne devra en aucun
cas nuire aux activités de la Société, et (iii) moyennant paiement par le tiers d’une
rémunération calculée selon les termes et conditions qui devront être convenus entre les
parties.

Les modalités relatives au financement, à la construction, à l’exploitation et à la maintenance
desdites infrastructures seront spécifiées dans un accord entre l'Etat, la Société et, le cas
échéant, les bailleurs de fonds.

Utilisation des infrastructures construites par la Société

La Société a la priorité d’utilisation pour toute infrastructure qu’elle a construite.

Les voies de communications établies ou aménagées par la Société à l’intérieur ou à l’extérieur du
périmètre de la Concession Minière, peuvent être utilisées par l’Etat ou par les tiers qui en feront la
demande lorsqu'il n’en résultera aucun obstacle ni aucune gêne substantielle pour les Opérations
Minières.

La Société peut restreindre ou interdire l’accès aux routes situées dans le périmètre de la Concession
Minière si un tel accès pose un danger pour les utilisateurs ou le personnel, pour des raisons de
nuisances ou d’obstruction pour les Opérations Minières.

U\S

Error! Unknown document property name.
10
Convention de base (amendée) entre la République de Guinée et Ia société Alliance Mining Commodities Guinee SA

15.4 Matériaux de construction

La Société peut disposer, conformément aux Lois Applicables, pour les besoins de ses Opérations
Minières, des matériaux de construction dont les travaux d'exploitation entraînent nécessairement
l'abattage.

L’Etat, ou dans les cas déterminés par l’Etat, l’Utilisateur et/ou Occupant Foncier peut réclamer, s’il y
a lieu, la disposition de ceux de ces matériaux qui ne seraient pas utilisés par la Société dans les
conditions précitées.

15.5 Droit des tiers au pâturage et à la culture

Dans l'exercice des droits qui lui sont conférés par la Concession Minière, la Société doit tenir compte
et minimiser l'impact sur les droits des tiers, Utilisateurs et/ou Occupants Fonciers, qui subsistent au
moment de la Date d’Entrée en Vigueur et qui ont été dûment autorisés par l’État (droits de pêche, de
pâturage, de coupe de bois et d’agriculture ou servitudes de passage).

La Société doit accorder aux Utilisateurs et/ou Occupants Fonciers à l’intérieur de la Concession
Minière, un droit de pâturage ou la possibilité de cultiver, sous réserve que l'exercice de telles activités
ne nuise pas aux Opérations Minières.

15.6 Indemnisation d’un Utilisateur et/ou Occupant Foncier

Les droits conférés par la Concession Minière n’éteignent pas le droit de propriété. Aucuns travaux
d’exploitation ou autres travaux annexes ne peuvent être réalisés sur un terrain sans le consentement
exprès du propriétaire foncier, et de l’Utilisateur et/ou Occupant Foncier.

La Société peut occuper, dans le périmètre de la Concession Minière, les terrains nécessaires à ses
Opérations Minières, s’il y est autorisé par arrêté du Ministre.

La Société doit verser une indemnité à ces Utilisateurs et/ou Occupants Fonciers, en vue de couvrir le
trouble (perte d’usage, de titre foncier, d'habitation, de récoltes) subis par ceux-ci.

L'indemnisation doit comprendre la juste valeur marchande de toute perte de récoltes, les frais de
déménagement, les coûts associés à l’établissement de nouveaux droits de passage, d’accès et d'usage,
et tout autre frais résultant d’une telle relocalisation.

Si la Société et les Utilisateurs et/ou Occupants Fonciers présents avant la date de signature de la
Convention s'entendent sur une relocalisation dans un nouvel emplacement au lieu, en tout ou en
partie, d’une indemnisation financière, la Société, en collaboration avec ces Utilisateurs et/ou
Occupants Fonciers, doit procéder à la relocalisation de ceux-ci. Tout arrangement et toute
indemnisation doivent être convenus et versés préalablement à la relocalisation.

À la demande de la Société, l’Etat assiste cette dernière dans les discussions avec les Utilisateurs et/ou
Occupants Fonciers.

En l’absence de consentement de l’Utilisateur et/ou Occupant Foncier, celui-ci peut se voir imposer
par l'Etat, conformément à la réglementation en vigueur, contre une adéquate et préalable
indemnisation, l'obligation de laisser effectuer les travaux sur sa propriété et de ne pas les entraver. Le
prix du terrain ou des indemnités dues à raison de l'établissement des servitudes ou d'autres
démembrements de droits réels ou de l'occupation, est fixé comme en matière d'expropriation.

Lorsque l'intérêt public l'exige, la Société peut faire poursuivre l'expropriation des immeubles et
terrains nécessaires aux travaux miniers et aux installations indispensables à l'exploitation, dans les
conditions prévues par les textes en vigueur. A

11
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

157 Coopération en situation de conflit

La Société peut se prévaloir de tous les droits prévus dans la présente Convention et le Ministre
s’engage à collaborer avec la Société en cas de difficultés ou d’interférences avec des tiers opérant
dans un cadre législatif conflictuel.

ARTICLE 16. VENTE DES PRODUITS MINIERS
16.1 Prix de pleine concurrence

La Société s’engage à vendre le Produit Minier issu de la Concession Minière à des conditions de
pleine concurrence.

162 Accès de l’Etat au Produit Minier

L'Etat, ou toute entité agissant en son nom, peut demander à la Société de conclure un contrat d'achat
pour l'Année Civile suivante portant sur un pourcentage maximum de Produit Minier correspondant à
la participation de l’Etat dans la Société.

Cette demande doit être notifiée à la Société au plus tard à la fin du premier semestre d’une Année
Civile, pour les contrats d’achat portant sur la production de l'Année Civile suivante, ou au plus tard,
avant la conclusion d’un contrat de vente de Produit Minier à long terme.

La Société est tenue d'examiner cette demande et d'offrir un tel contrat aux conditions financières du
marché en vigueur et pour des conditions au moins équivalentes à celles offertes par les autres
acheteurs, quantités et durées similaires, dans le cadre de contrats d’approvisionnement qu'elle aurait
conclus avec des tiers.

Il est expressément convenu et accepté par l'Etat que la Société n’est tenue à aucune obligation de lui
vendre du Produit Minier si, au moment de la réception de la demande de l’Etat, elle est liée par des
contrats d’approvisionnement de longue durée ne lui permettant pas de satisfaire à une telle demande.

16.3 Droit de préemption

En application du Code Minier de 2011, lorsque le Produit Minier est vendu dans le cadre d’un marché
non concurrentiel ou à une Société Affiliée, la Société doit, au moins trente (30) Jours avant la
conclusion de la convention d’achat préalable ou de tout contrat similaire fixant les conditions de
détermination des prix à long terme, notifier la conclusion d’un tel accord et fournir au Ministre et au
ministre en charge des finances, ou à toute entité désignée par l'Etat pour agir en son nom et pour son
compte, toutes les informations, données et conditions du contrat de vente permettant de déterminer
les prix, escomptes et commissions ayant trait à une telle vente.

Cette information est traitée par l’État comme étant confidentielle.

Si, le Ministre, le ministre en charge des finances ou l’entité désignée par l’Etat pour agir en son nom
et pour son compte, estime que les conditions de la vente reflètent un prix inférieur au prix de pleine
concurrence, l’Etat ou toute entité agissant en son nom et pour son compte peut exercer le droit de
préemption prévu à l’article 138-II du Code Minier de 2011 et acheter le Produit Minier objet de la
vente projetée, aux conditions financières du marché et pour des quantités et durées similaires, étant
précisé toutefois que les quantités vendues par la Société au titre de l'Article 16.2 et au titre de cet
Article 16.3 ne peuvent excéder cinquante pourcent (50%) de la production totale de Produit Minier
issu de la Concession Minière.

En l’absence d’objections de la part du Ministre, du ministre en charge des finances ou de l'entité
désignée par l’Etat pour agir en son nom et pour son compte sur la convention ainsi communiquée,
dans la période de trente (30) Jours susvisée, la convention sera considérée approuvée et l’Etat ne
pourra exercer le droit de préemption prévu à l’article 138-II du Code Minier de 2011

£.. Error! Unknown document property name.

12
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

16.4 Vérification des ventes de Produit Minier

Le Ministre est autorisé à inspecter et vérifier toute vente du Produit Minier, y compris leurs modalités
et conditions de réalisation.

Si à l’issue de ces inspections et/ou vérifications, le Ministre estime que des opérations de vente de
Produit Minier ne reflètent pas la juste valeur marchande du Produit Minier, il notifie sa position à la
Société en fournissant à celle-ci tous éléments justificatifs.

Dans les quinze (15) Jours de la réception de cette notification, la Société doit soumettre la
documentation justificative démontrant que les sommes versées suite aux ventes ou autres dispositions
du Produit Minier représentent la juste valeur marchande. L'information ainsi transmise est traitée par
l'État comme étant confidentielle.

Dans un délai de trente (30) Jours suivant la réception de la notification et sauf accord des Parties à
l’intérieur de ce délai, les Parties doivent se rencontrer afin de tenter de régler le différend les opposant
quant aux ventes de Produit Minier, et de s’entendre sur la juste valeur marchande pour la période
visée.

Si les Parties ne s’entendent pas dans les dix (10) Jours de leur rencontre, l’une des Parties peut
déférer le différend à un expert indépendant, afin d’en déterminer la juste valeur marchande.

La charge de la preuve repose sur la Société et celle-ci doit démontrer que la valeur reçue était
représentative de la juste valeur marchande au cours de la période visée.

A l'issue de cette procédure et le cas échéant, la Société fera l’objet d’un réajustement de son résultat
imposable pour la période visée et paiera sans délai les impôts et taxes ainsi éludés.

ARTICLE 17. ENTRETIEN ET INSPECTION

17.1 Entretien des équipements et du système de pesée

La Société doit maintenir en bon état de fonctionnement tous les équipements et autres biens utili
dans le cadre des Opérations Minières, y compris les systèmes de pesée.

La Société doit se doter d’un système de pesée conforme aux normes internationales admises dans
l’industrie minière.
172 Méthode pour déterminer les quantités de Produit Minier

La méthode de pesée du Produit Minier est soumise à l’approbation du Ministre.

Cette approbation devra intervenir dans un délai de trente (30) Jours à compter de la date de réception
de la demande qui lui aura été présentée par la Société ; étant entendu qu’un défaut de réponse dans ce
délai vaudra acceptation par l’Etat de la méthode retenue par la Société.

Le Ministre pourra, de temps à autre et sur préavis donné à la Société dans un délai raisonnable, tester
ou examiner le dispositif de pesée, ou faire tester ou examiner le dispositif de pesée par tout
intervenant extérieur.

La Société ne doit en aucune façon altérer ou modifier la méthode de pesée qu’elle emploie ou
changer les appareils, équipements ou autres installations utilisées à cet effet sans l’approbation écrite
préalable du Ministre.

17.3 Défectuosité des appareils de pesage
Toute défaillance ou tout problème avec l’appareil ou la méthode de mesure du Produit Minier doit

être corrigé sans délai.

À moins d'avis contraire au Ministre, toute défaillance ou tout problème avec l'appareil de même
qu'avec la méthode est présumé avoir eu cours pendant les trois (3) derniers mois ou depuis le dernier,
test ou examen de l’équipement, selon la période la plus longue.

A. Error! Unknown document property name.

5
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

Tout paiement à l’État qui résulte de la mesure du Produit Minier est ajusté pour tenir compte de la
défaillance ou du problème pour la période ainsi présumée.

17.4 Accès et inspection par l’État

Les représentants dûment autorisés de l’État peuvent durant les heures normales d'opération de la
Société, accéder aux sites afin d’inspecter, examiner, vérifier ou procéder à l’audit de tous les éléments
d’actif, comptes, registres, équipement, appareils, Données sur les Substances Minérales et autres
informations ayant trait aux Opérations Minières.

17.5 Frais d'inspection à la charge de l’État
Les frais d’inspection et de déplacement sont à la charge de l’État.

Dans le but d’assurer l'exercice efficace des droits d’inspection, d’ observation, de vérification et
d’audit par l’État, la Société doit fournir aux représentants dûment autorisés de l’État, à titre gracieux,
toute assistance raisonnable, accès à ses employés et représentants, ainsi que l’accès aux installations
de la manière habituellement disponible à la Société.

ARTICLE 18. INFORMATION ET RAPPORTS
18.1 Tenue des dossiers et rapports

Pendant toute la durée de la présente Convention et conformément au Code Minier de 1995, la Société
doit préparer et maintenir, en langue française, des dossiers et Rapports exhaustifs, précis, transparents
et à jour se rapportant aux activités visées à la Convention.

Les rapports d’activités exigés par le Code Minier de 1995 seront établis en cinq (5) exemplaires et
remis au CPDM qui en assurera la répartition au niveau des directions techniques.

Les dossiers, Rapports et/ou Données sur les Substances Minérales, autres que les échantillons de
forage, doivent être conservés en format électronique en République de Guinée.

En outre, la Société doit soumettre ces Rapports dans la forme requise afin de satisfaire aux exigences
de l’Etat en vue de la mise en application de l'Initiative de Transparence des Industries Extractives
(ITIE).

18.2 Échantillons à conserver

Conformément au Code Minier de 1995 et à ses textes d'application, la Société doit conserver des
échantillons fractionnés, ou selon le cas, des échantillons de forage, les concentrés de minerai, les
composites mensuels provenant de forages et les échantillons de résidus de minerai.

18.3 Exportation d’échantillons

Les exportations d'échantillons seront faites conformément aux dispositions du Code Minier de 1995
et à ses textes d’application.

18.4 Rapport sur les dépenses annuelles

Au plus tard le 30 avril de chaque Année, la Société doit remettre au Ministre un rapport sur les

investissements réali: K

IS Error! Unknown document property name.
14
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

18.5 Rapport annuel sur la convention de développement de la communauté locale

Au plus tard le 30 avril de chaque Année, la Société adressera au Ministre un rapport annuel sur
l'exécution de la convention de développement de la communauté locale devant contenir les
informations suivantes :

a) Une évaluation qualitative de l'atteinte ou non des objectifs visés par la convention de
développement de la communauté locale;

b) Le cas échéant, la justification et les démarches qui seront entreprises pour atteindre les
objectifs dans le futur;

c) Une liste détaillée de tout montant dépensé par la Société en vertu de la convention de
développement et de la communauté locale;

d) Tout problème récurrent avec la communauté locale; et

e) Les progrès effectués quant au plan de fermeture de la mine.

ARTICLE 19. PARTICIPATION DE L'ETAT AU CAPITAL
19.1 Participation de l'Etat au capital de la Société

En contrepartie de la Convention, l'Etat recevra, à titre d'apport en nature, dix pour cent (10%) des
actions composant le capital social de la Société.

Cette participation de l’Etat qui est gratuite et non diluable est régie par les dispositions de l'article 150
du Code Minier de 2011. Sous réserve des dispositions du présent Article, les actions détenues par
l’État confèreront à l'Etat les mêmes droits et obligations que celles détenues par les autres
actionnaires, conformément à l'Acte uniforme de l'OHADA relatif au Droit des Sociétés
Commerciales et du Groupement d'Intérêt Economique.

Les actions remises à l'Etat constituent une catégorie particulière d'actions (i) qui ne sont pas diluables
même en cas de non-participation de l'Etat à une augmentation de capital, l'apport en nature étant
réévalué à due concurrence, et (ii) qui ouvrent droit à la nomination par cette catégorie d'actions de
deux (2) administrateurs au sein du conseil d'administration de la Société. Cette participation est libre
de toutes charges et aucune contribution financière ne peut, en contrepartie, être demandée à l'Etat.
Elle ne peut faire l'objet de nantissement ou d'hypothèque.

Les actions de l'Etat peuvent être transférées librement à toute autorité ou agence publique ou à toute
société contrôlée de l'Etat.

192 Capitalisation de la Société
Le capital social de la Société devra être en conformité avec les règles de capitalisation applicables en

République de Guinée, et avec le ratio emprunt (prêts d’actionnaires inclus)/ capital social prévu au
plan de financement en Annexe E. 1

( N F Error! Unknown document property name.
15

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

TITRE HI - ENGAGEMENTS DE LA SOCIETE

ARTICLE 20. DROITS, OBLIGATIONS ET GARANTIES DE LA SOCIETE

20.1

Déclarations et garanties

La Société déclare et garantit à l'État qu’à la date de signature de la présente Convention et que
pendant toute la durée de celle-ci :

a)

b)

c)

d)

€)

20.2

Toute information fournie à l’État par la Société pour conclure la présente Convention, est
exempte de toute fausse déclaration et/ou de toute omission intentionnelle;

La Société est une personne morale, dûment constituée en tant que société de droit guinéen
conformément à l'acte uniforme relatif aux droits des sociétés commerciales et du
Groupement d'Intérêt Économique (GIE) du 30 janvier 2014, adopté dans le cadre du traité
de l'OHADA et déclare être dûment organisée et exister en vertu des lois et règlements en
vigueur en République de Guinée, ses statuts ayant été mis en conformité après ledit acte
uniforme ;

La Société possède les pouvoirs et l'autorité nécessaires pour détenir en propriété et exploiter
ses biens dans les lieux où ils sont actuellement détenus ou exploités et pour exercer ses
activités dans les lieux où elles sont actuellement exercées. Il n'existe aucune action,
réclamation, enquête, procédure arbitrale ou autre en cours impliquant la Société et aucune
ordonnance, décision, injonction, décret ou jugement contre la Société:

La Société a, ou a accès à, et utilisera en temps opportun, toute l'expertise financière,
technique et de gestion, et la technologie nécessaire afin de répondre à ses obligations et
objectifs tels que prévus à la présente Convention, sous réserve de l’Article 41 de la présente
Convention ;

La Société possède les pouvoirs et l'autorité nécessaires pour signer la présente Convention
et répondre des obligations en découlant ;

Une copie de la résolution du conseil d'administration de la Société autorisant son
représentant à conclure la présente Convention pour et au nom de la Société est jointe à la
présente Convention en Annexe B.

Bonne gouvernance

La Société s’abstient, dans le cadre de l’exécution de la Convention, de tout comportement
de corruption, de paiement de pot-de-vin pour l’obtention de tout droit, titre, exonération ou
avantage.

La Société prend toutes les dispositions utiles à une mise en œuvre du code de bonne
conduite conclu avec le Ministre en application de l’article 155 du Code Minier de 2011.

Dans le cas où la Société, ou ses actionnaires de référence, font partie de sociétés ou de
groupes de sociétés appliquant déjà des codes de bonne conduite, la Société veille à
appliquer en République de Guinée les normes du code de bonne conduite qui sont les plus
contraignantes en matière de bonne gouvernance.

La Société publie chaque année son plan de surveillance contre la corruption dans les
conditions fixées à l’article 156 du Code Minier de 2011./

Error! Unknown document property name.
16

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

20.3
20.3.1

20.3.1.1

20.3.1.2

20.3.1.3

20.3.2

20.3.3

Obligations de la Société

Financement

Mobilisation des fonds

Le plan de financement du projet est donné en Annexe E de la Convention.
Modifications possibles pour faciliter le financement

Les Parties reconnaissent qu’une partie du financement nécessaire peut être obtenu par le
biais de dette à long terme et/ou par apports en numéraire, et qu’un tel financement requiert
que la Société se conforme aux exigences des marchés boursiers ou à toute autre exigence
découlant du remboursement du capital et d'intérêts sur les emprunts.

Déclaration obligatoire

Tout prêt ou autre opération de financement des Opérations Minières provenant d’une
Société Affiliée ou d'un actionnaire de la Société doit être déclaré au Ministre, et toute la
documentation y afférant transmise à celui-ci dans un délai de soixante (60) Jours suivant la
date d’entrée en vigueur de tels engagements.

Construction de la mine

La Société s’engage à construire, conformément au chronogramme joint en Annexe C, une
mine à ciel ouvert ainsi que les infrastructures associées nécessaires pour extraire le Produit
Minier de la Concession Minière, d’une capacité initiale de production de cinq (5) millions
de Tonnes Sèches par an qui sera portée à dix (10) millions de Tonnes Sèches par an à
compter de la sixième Année suivant la Date de la Première Production Commerciale.

Construction d’une raffinerie d’alumine

Au plus tard à l’expiration de la dixième Année suivant la Date de la Première Production
Commerciale, la Société présentera à l'Etat une étude de faisabilité pour la construction et
l’exploitation d’une raffinerie d’alumine alimentée par la bauxite provenant de la Concession
Minière.

Dans l'hypothèse où les conclusions de l’étude de faisabilité seraient positives, les Parties se
réuniront pour définir les conditions et modalités de construction de la raffinerie et
déterminer les conditions de réalisation de cet investissement, y compris les délais de
construction, ainsi que pour mettre en place une convention spécifique régissant la société
qui en assurera la construction et l'exploitation.

Dans l'hypothèse où l'étude de faisabilité serait négative, les Parties se réuniront dans les
meilleurs délais pour arrêter, d'accord parties, les modalités de gestion des ressources
minières contenues dans la Concession Minière n'ayant pas une qualité suffisante en minerai
pour économiquement pouvoir faire l'objet de contrat de vente à l'exportation sur les marchés
internationaux.

La Société s'engage à approvisionner en Produit Minier les raffineries d'alumine implantées
en République de Guinée et ce à des conditions, notamment économiques, normales compte
tenu des quantités et durées en ed es

Error! Unknown document property name.
17

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

20.34

20.3.5

Obligations relatives aux assurances

La Société, ainsi que les entreprises travaillant pour son compte, sont soumises aux
dispositions du code des assurances de la République de Guinée. La couverture des risques
inhérents aux activités de la Société en République de Guinée est obligatoire et se fait auprès
d’une société agréée en République de Guinée, sauf si la couverture de tels risques n’est pas
assurable auprès d’une telle société. Dans ce cas, les risques qui excèdent la capacité de
rétention des sociétés d'assurance agréées en République de Guinée peuvent, pour
l'excédent, être souscrits auprès de sociétés étrangères.

Transport
La Société a le droit, pendant la durée de validité de la Concession Minière et les six (6)

mois qui suivent son expiration, de transporter ou faire transporter les Produits Miniers du
site d'exploitation jusqu'aux lieux de stockage, de traitement et de chargement.

ARTICLE 21. DROITS DE LA SOCIETE ET OBLIGATIONS DE L'ETAT

21.1

Obligations de l'Etat

L'État s’engage à satisfaire aux obligations souscrites par lui ou mises à sa charge dans le cadre de la
présente Convention, celles du Code Minier de 1995, celles du Code Minier de 2011 qui sont
expressément visées dans la présente Convention et celles de la Concession Minière.

Sous réserve pour la Société d’avoir satisfait à l'ensemble des obligations lui incombant, l'Etat
s’engage à renouveler la Concession Minière pour une période de dix (10) ans à l'expiration de la
période initiale de vingt-cinq (25) ans.

21:

2

Droits de la Société

Sous réserve des dispositions spécifiques contenues dans la présente Convention et/ou le Code Minier
de 1995, et/ou Code Minier de 2011 (tel qu'expressément visées dans la présente Convention), la
Société jouira des droits à elle conférés par la présente Convention, le Code Minier de 1995, le Code
Minier de 2011 (tel qu'expressément visé dans la présente Convention) et la Concession Minière.

Sans restreindre la généralité de ce qui précède, de tels droits comprennent, entre autres :

@)
@)
@)

@)
(e)

(0)

Le droit exclusif d'exécuter les Opérations Minières:
Le droit de disposer librement de ses biens et d'organiser l’entreprise à son gré:

La liberté d'embauche et de licenciement conformément à la législation en vigueur en
République de Guinée:

La libre circulation en République de Guinée de son personnel et de ses biens et produits;

La libre importation de biens et services, y compris en matière d'assurance, ainsi que des
fonds nécessaires aux Opérations Minières:

La liberté d’exporter et de vendre les Produits Miniers provenant de la Concession Minière
sur le marché national et/ou international:

Le droit de transporter ou de faire transporter les Produits Miniers dans un lieu
d’entreposage, de transformation ou de chargement:

Le droit de bénéficier de tous les avantages émanant de tout accord conclu entre l’Etat et
d’autres Etats dans le but de faciliter le transport de Produits Miniers sur le territoire de ces
Etats:

La liberté d’établir en République de Guinée, des usines de conditionnement, de traitement,
de raffinage et de transformation de Produits Miniers:; 4l

Error! Unknown document property name.
18
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

G) Le droit d’acquérir, d’utiliser et d’exploiter, tout moyen de communication, tout genre
d’aéronef ou autres moyens de transport ainsi que les installations ou équipements auxiliaires
nécessaires aux Opérations Minières;

(kK) La liberté de procéder à un échantillonnage de grande envergure et à des essais de
transformation des Produits Miniers provenant de la Concession Minière afin de déterminer
le potentiel minier;

(1) La liberté de prendre, de retirer et d'exporter les quantités raisonnables, les spécimens ou
d’échantillons dans le cadre des Travaux de Recherches.

ARTICLE 22. EMPLOI DU PERSONNEL
22.1 Conformité avec les normes de travail

La Société devra se conformer aux dispositions du Code du Travail et du Code de la Sécurité Sociale
applicable en République de Guinée.

Conformément à l’article 147 du Code Minier de 2011, la Société s'engage à ne pas employer de
personnes de moins de dix-huit (18) ans dans la mine, ni sous terre, ni pour des travaux à ciel ouvert,
ni au fonctionnement de machines servant à hisser ou déplacer des objets, ni à celui de treuils servant à
remonter ou redescendre des personnes, ni enfin à être préposée au dynamitage.

222 Emploi du personnel guinéen

Dès le démarrage des Opérations Minières, la Société devra :

(a) Employer exclusivement du personnel guinéen pour les travaux ne nécessitant pas de
qualification:

(b) Assurer en priorité, l'emploi de personnel guinéen qualifié pour les besoins des Opérations
Minières;

(c) Contribuer à la formation de ce personnel en vue de permettre son accession à tout emploi
d’ouvrier qualifié, d'agent de maîtrise, de cadre et de directeur.

En application du Code Minier de 2011, à la fin de chaque Année suivant la Date d'Entrée en Vigueur,
la Société établira, en accord avec l'Office National de la Formation et du Perfectionnement
Professionnel (ONFPP) ou tout service en tenant lieu, un plan de recrutement du personnel guinéen
pour les années suivantes en vue de parvenir à une participation de plus en plus large du personnel
guinéen aux Opérations Minières ; étant entendu que cinq (5) Années après la Date de Première
Production Commerciale les employés guinéens devront constituer 95% du personnel utilisé par la
Société pour les Travaux d'Exploitation. Ce quota ne sera pas applicable pour les Travaux de
Recherches et les Travaux de Développement.

La Société s'engage à établir un plan de carrière et de remplacement pour tous les employés,
notamment ceux occupant des postes à responsabilité, d'encadrement et de la direction, ou pour tout
emploi nécessitant une expertise particulière.

22.3 Emploi du personnel expatrié

Sous réserve de ce qui est prévu à l’article 22.2 de la Convention, la Société pourra employer un
nombre raisonnable de travailleurs expatriés détenant une spécialité, des compétences ou des
connaissances particulières.

À la demande de la Société, et suite au dépôt des pièces justificatives requises, l'État s’engage à
accorder au personnel expatrié, les autorisations requises, incluant les visas d’entrée et de sortie, les
permis de travail ou tout autre permis requis par la loi. Les employés expatriés de la Société et ceux
des entreprises travaillant pour leur compte doivent bénéficier d'un permis de travail délivré par
l’Agence Guinéenne pour la Promotion de l'Emploi (AGUIPE). Ce permis ne peut excéder trois (3)
ans et est renouvelable une foi

A. Error! Unknown document property name.
19
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

22.4 Formation du personnel

Pendant la phase de développement, la Société s'engage à présenter, aux ministères en charge de la
formation professionnelle et des mines, un plan de formation des cadres guinéens pour leur permettre
d'acquérir les compétences exigées par le management de l'entreprise afin d'occuper des postes
d'encadrement.

La Société et les entreprises travaillant pour son compte sont tenus d’établir et de soumettre à
l'approbation de l'ONFPP ou tout service en tenant lieu, un programme de formation et de
perfectionnement qui favorise le plus possible le transfert de technologie et de compétence au bénéfice
des entreprises et du personnel guinéen.

22.5 Régime fiscal et douanier applicable aux employés

Conformément à l’article 169 du Code Minier de 2011, les salariés, y compris les expatriés, employés
par la Société sont soumis à l’impôt sur le revenu en République de Guinée en application des
dispositions des articles 61 à 70 du Code Général des Impôts.

En application des dispositions de l’article 170-A du Code Minier de 2011, les effets personnels
importés par les employés expatriés de la Société, sont exonérés de droits de douane. On entend par
effets personnels, les effets à usage domestique et n’ayant aucun caractère commercial, dans la mesure
où ils sont importés en quantité raisonnable.

ARTICLE 23. SOUS-TRAITANCE
23.1 Sous-traitance

La Société pourra sous-traiter la réalisation de tout ou partie des Opérations Minières mais restera
responsable vis-à-vis de l'Etat de l’exécution des obligations mises à sa charge aux termes de ladite
Convention et de la Concession Minière.

Les Sous-Traitants Directs bénéficient pour la réalisation des Opérations Minières qui leur sont ainsi
sous-traitées des stipulations de la Convention dont il est précisé qu'elles leur sont expressément
applicables.

Au plus tard dans les trente (30) Jours de la signature de tout contrat de sous-traitance, la Société
fournira à l'Etat une attestation comprenant les informations suivantes :

(a) Nom et adresse du Sous-Traitant Direct ;
(b) Objet du contrat :
(c) Date de démarrage et durée estimative du contrat ; et

(d) Estimation des revenus contractuels.
23.2 Paiement aux Sociétés Affiliées

Tout paiement à une Société Affiliée pour l’exécution de services ou pour l’achat de marchandises
afférant à ou ayant trait aux Opérations Minières, doit être documenté, raisonnable et compétitif en
termes de prix comme s’il était effectué sans lien de dépendance.

Le montant facturé à la Société ne doit pas être plus élevé que celui pratiqué par des tiers pour des
services et marchandises

/4\N Error! Unknown document property name.
20
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

23.3 Préférence aux biens et services guinéens

La Société ainsi que les entreprises travaillant pour son compte doivent accorder la préférence aux
entreprises guinéennes pour tous contrats notamment d’achat, de construction, d’approvisionnement
ou de prestation de services, y compris les contrats d'expédition, d’assurances et de transport de
marchandises, à condition qu’elles offrent des prix, quantités, qualités et délais de livraison
comparables.

La Société applique le plan de soutien à la création et au renforcement des capacités des PME/PMI et
entreprises appartenant ou contrôlées par des guinéens avec lesquelles elle contracte les contrats
sus-visés, tel que soumis aux autorités conformément à l'Avenant.

Pour tout contrat d’un montant supérieur à cent mille (100.000) US Dollars, la Société sélectionnera
ses Sous-Traitants Directs par appel d’offres ou par toutes autres méthodes appropriées en usage dans
l’industrie minière internationale. Lorsque ce montant est supérieur ou égal à un million cinq cent
mille (1.500.000) US Dollars, l'appel d'offres doit être international.

Au plus tard le 30 avril de chaque Année, la Société fournira au Ministre ou la structure désignée par
lui une liste des contrats d’un montant supérieur à deux cent cinquante mille (250.000) US Dollars
passés au cours de l’ Année Civile précédente avec des sociétés guinéennes.

ARTICLE 24. FRET ET TRANSPORT MARITIME

Dans l'hypothèse où la Société serait responsable du transport du Produit Minier, notamment dans le
cadre de vente CIF (Cost, Insurance, Freight), elle s'engage à accorder une préférence aux navires
battant pavillon guinéen ou assimilé sous réserve que les conditions offertes, notamment de prix,
soient compétitives.

ARTICLE 25. : CONVENTION DE DEVELOPPEMENT DE LA COMMUNAUTE LOCALE

En application du Code Minier de 2011 et dans le but de promouvoir le développement économique et
social, la Société s’engage, dans le cadre du plan de développement régional, à conclure une
convention de développement avec la communauté locale résidant sur ou à proximité immédiate de
la Concession Minière et sur les autres territoires impactés par le projet (chemin de fer, port) selon
les modalités convenues.

25.1 Dispositions de la convention de développement de la communauté locale

La convention de développement de la communauté locale est négociée entre la Société et le
représentant officiel de la communauté locale.

L'objet de cette convention est de créer les conditions favorisant une gestion efficace et transparente
de la contribution versée par la Société à un fonds de développement communautaire, notamment
géré par les communautés directement concernées (le "FDC") en tenant compte du renforcement des
capacités des communautés locales à la planification et à la mise en œuvre de leur programme de
développement communautaire.

Les modalités de la mise en œuvre de la convention de développement de la communauté locale
seront conformes à la présentation générale figurant dans la partie mitigation des impacts sociaux de
l'Etude d’Impact Environnemental et Social (EIES) approuvée par l'Etat, notamment concernant la
fondation qui servira de support à la convention.

Les Parties reconnaissent que la convention de développement de la communauté locale doit
comprendre, entre autres, les dispositions relatives à la formation des populations locales et plus
généralement des guinéens, les mesures à prendre pour la protection de l’environnement et la santé
des populations, et les processus pour le développement de projets à vocation sociale. me

êN Error! Unknown document property name.
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

25.2 Obligation de respecter les traditions locales

La Société doit tenir compte des droits, coutumes et traditions de la communauté locale et des
communautés avoisinantes dans l'élaboration et l’application de la convention de développement de la
communauté locale.

25.3 Approbation de la convention de développement de la communauté locale

La convention de développement de la communauté locale dûment signée et approuvée par les
représentants de la Société et de la communauté locale doit être soumise au Ministre pour approbation.

Le Ministre doit approuver ladite convention dans les trente (30) Jours Ouvrés suivant sa réception à
son secrétariat, indiquant que celle-ci respecte les exigences stipulées aux paragraphes précédents.

Tout refus d'approbation par le Ministre doit être transmis par écrit aux représentants de la Société et
de la communauté locale en indiquant les raisons spécifiques ainsi que les moyens devant être
envisagés pour remédier à la situation.

La convention de développement de la communauté locale devra être signée dans le délai visé dans le
chronogramme donné en Annexe C.

25.4 Transparence

Les principes de transparence et de consultation seront appliqués à la gestion du FDC ainsi qu’à la
convention de développement de la communauté locale, laquelle est publiée et rendue accessible à la
population concernée.

ARTICLE 26. DISPOSITIONS RELATIVES A LA SECURITE ET A L’HYGIENE AU
TRAVAIL

En application du Code Minier de 2011, la Société est responsable du respect des normes d’hygiène et
de sécurité les plus avancées telles qu’établies par le ministère en charge des mines en collaboration
avec les ministères en charge de la santé publique, du travail, de la sécurité sociale et de
l’environnement.

Dans les cas où ces normes sont inférieures à celles applicables aux actionnaires de référence de la
Société pour les mêmes activités dans d’autres pays, la Société est tenue de prendre et d'appliquer ces
dernières afin d'assurer les conditions optimales d’hygiène et de sécurité des travailleurs.

La réglementation interne de la Société en matière de sécurité et d'hygiène est soumise à l’approbation
préalable de la Direction Nationale des Mines après avis favorable du Comité d'Evaluation des
Impacts Sanitaires et Environnementaux (C.E.I.S.E). Une fois approuvés, ces règlements sont affichés
dans les lieux les plus visibles et où les travailleurs de la mine peuvent en prendre connaissance.

La réglementation en matière d'hygiène et de sécurité s'impose également aux entrepreneurs et sous-
traitants avec lesquels la Société développe et exploite le site.

Conformément aux usages dans l’industrie minière internationale, la Société met en place un système
de protection des travailleurs contre les maladies professionnelles et les accidents de travail qui
comporte des dispositions relatives à l'application des normes et des procédures définies par les
politiques nationales de santé et sécurité sociale dans le cadre de l'exploitation et du fonctionnement
des structures de soins du secteur minier dont, entre autres, le dépistage des facteurs de nuisance, la
visite médicale systématique des travailleurs au moins une fois l’an et la réalisation du plan
d’ajustement sanitaire.

Enfin, la Société souscrira une police d'assurance adéquate pour couvrir la prise en charge des
traitements des maladies professionnelles et des accidents du travail. À X

\N Error! Unknown document property name.
2
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 27. PROTECTION ENVIRONNEMENTALE

En application du Code Minier de 2011 et pendant toute la période de validité de la Convention, la
Société s'engage, afin d’assurer une exploitation rationnelle des ressources minières en harmonie avec
la protection de l’environnement et la préservation de la santé, à conduire les Opérations Minières en
veillant aux points suivants :

a) la prévention ou la minimisation de tout effet négatif dû à ses activités sur la santé et
l’environnement notamment du fait de l’utilisation des produits chimiques nocifs et
dangereux, des émissions de bruits et d’odeurs ou gaz nuisibles à la santé de l’homme ou de
la pollution des eaux, de l’air et du sol, et de la dégradation des écosystèmes et de la diversité
biologique ;

b) la prévention et/ou le traitement de tout déversement et/ou rejet de façon à neutraliser ou
à minimiser leur effet dans la nature ;

c) la promotion ou au maintien du cadre de vie et de la bonne santé générale des
populations ;

d) une gestion efficace des déchets en minimisant leur production, en assurant leur totale
innocuité, ainsi qu'à la disposition des déchets non recyclés d'une façon adéquate pour
l'environnement après information et agrément des administrations chargées des mines et
de l'environnement.

27.1 Étude d’impact environnemental

En tant que de besoin, le Plan de Gestion Environnemental et Social sera actualisé par la Société et
adressé à l’État dans les meilleurs délais.

27.2 Patrimoine Culturel

En cas de découverte d’un site archéologique au cours des Opérations Minières, la Société mettra à
jour les éléments du patrimoine culturel national, meubles et immeubles, s'engage à ne pas déplacer
ou détruire ce site où ces éléments et à en informer l’État sans délai.

27.3 Protection des forêts

En application du Code Minier de 2011, les défrichements consistant à couper ou à extirper des arbres
ou des végétaux ainsi que des travaux de fouille, d'exploitation de mines, de construction de voies de
communication dont l’exécution est envisagée dans le périmètre de la Concession Minière sont soumis
à l’autorisation préalable du ministre en charge des forêts et le cas échéant à la délivrance d’un permis
de coupe ou de défrichement.

La Société est tenue d'adresser une demande au Ministre en vue de l'obtention desdites
autorisations accordées par arrêté du ministre concerné.

27.4 Mesures d’urgence

En cas d’urgence ou de circonstances extraordinaires, la Société a l’obligation de prendre les mesures
nécessaires immédiates appropriées.

Pour les fins des présentes, est considéré comme « urgence » ou « circonstances extraordinaires» toute
situation ou événement, actuel ou imminent, résultant d’un fait naturel ou causé par l’homme, pouvant
résulter en la mort, causer des blessures ou préjudices corporels à toute personne, des dommages aux
immobilisations, ou aux ressources naturelles, si une action immédiate n’est pas ip à |

Pt : Error! Unknown document property name.
. 23
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

27.5 Responsabilité de la Société en cas de réclamation

En cas de non-respect par la Société des termes de son plan sanitaire ou de l’une des obligations en
matière de santé prévues au Code Minier de 2011, la Société est directement responsable des
dommages et préjudices de santé causés aux travailleurs et à la population de la zone géographique
adjacente aux sites de ses activités liées à la Concession Minière.

La Société doit tenir l’État informé de toute réclamation ou créance fondée, liée aux activités visées
par la Convention, ainsi que de toute poursuite ou litige découlant d'accidents ou de blessures
corporelles ou dommages aux biens causés ou survenus dans le cadre des Opérations Minières. La
Société s'engage à dédommager l’État pour toute dépense liée à la défense de telle réclamation,
créance, poursuite ou litige.

27.6 Audit sanitaire et environnemental en cas de cession de droits miniers

En application du Code Minier de 2011, en cas de cession de la Concession Minière par la Société, le
cessionnaire et le cédant requièrent l'assistance du Comité d’Evaluation des Impacts Sanitaires
Environnementaux (CEISE), ou son équivalent, afin de procéder à l'audit sanitaire et à l’audit
environnemental du site concerné. Ces audits déterminent les responsabilités et obligations sanitaires

et environnementales du cédant pendant la période où il était titulaire de la Concession Minière,

ARTICLE 28. : FERMETURE ET RÉHABILITATION
28.1 Obligations liées à la phase de fermeture et de réhabilitation

La Société est tenue de se conformer aux obligations de fermeture et de réhabilitation des sites
miniers, telles que prévues au Code Minier de 2011, au Code de l’Environnement et à la présente
Convention.

A défaut pour la Société de réaliser ses obligations de fermeture et de réhabilitation des sites miniers
et sans préjudice de toutes autres actions pouvant être entreprises contre celle-ci, les travaux de
remise en état et de réparation des dommages sanitaires et environnementaux sont exécutés d'office et
à ses frais par la Direction Nationale de l'Environnement ou toute autre administration désignée à cet
effet en collaboration avec la Direction Nationale des Mines.

28.2 Réhabilitation des sites

La Société est tenue de remettre en état les sites et les lieux affectés par les Opérations Minières
conformément au Code Minier de 2011.

La Société doit rendre à ces sites et lieux affectés un niveau raisonnablement similaire à celui dans
lequel ils étaient avant l’exécution desdits travaux. Ces sites doivent, autant que possible, retrouver
des conditions stables de sécurité, de productivité agricole, sylvicole et d'aspect visuel proches de leur
état d’origine, adéquats et acceptables par les administrations chargées des mines et de
l'environnement.

28.3 Constat de réhabilitation
En application du Code Minier de 2011, le constat après inspection par les administrations chargées
des mines et de l'environnement de la bonne remise en état des sites d'exploitation donne lieu à la

délivrance d'un quitus, après avis favorable du Comité d’Evaluation des Impacts Sanitaires et
Environnementaux (CEISE) ou son équivalent, qui libère l'ancien exploitant de toute obligation

concernant son ancien titre minier. 4 &

A u Error! Unknown document property name.

24

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

28.4

28.4.1

28.42

28.43

28.4.4

28.45

Fermeture de la mine
Avis de Fermeture

En application du Code Minier de 2011, la Société doit aviser le Ministre de son intention de
fermer la mine située sur la Concession Minière au moins douze (12) mois avant la date
prévue de fermeture.

Plan de fermeture

En application du Code Minier de 2011 et en collaboration avec l’administration minière et
la communauté locale, la Société doit élaborer, six (6) mois avant la date prévue de
fermeture, un plan de fermeture des Opérations Minières qui prépare la communauté à une
cessation des activités. Ce plan doit compléter la convention de développement de la
communauté locale.

Fermeture ordonnée

La Société mettra tout en œuvre afin de procéder à la fermeture de la mine de manière
progressive, ordonnée et planifiée afin de préparer la communauté à une cessation des
activités.

Disposition des biens meubles et immeubles

Sous réserve de l'achat par l'État et/ou la communauté locale des biens meubles et
immeubles, dans les conditions prévues à l’article 83 du Code Minier de 2011, la Société
doit enlever tous les biens meubles à la fermeture de la mine.

Tous les biens immeubles tels que les bâtiments, usines, clôtures (à l'exception de tout
élément nécessaire à la sécurité) doivent être démolis et le site doit être réhabilité, sauf
accord contraire avec l'Etat ou du tiers propriétaire du terrain sur lequel est établi l'immeuble
concerné.

Obligation de sécuriser le site

En application du Code Minier de 2011, avant l'expiration de la Concession Minière, la
Société est tenue de sécuriser le site affecté par les activités visées par la Convention afin
d’assurer la sécurité du public et des Utilisateurs et/ou Occupants Fonciers futurs.

A cette fin, la Société doit notamment :

(a)  Sceller de façon permanente tous les puits, incluant les puits d'accès et d’aération, le
cas échéant:

(b) Enlever toutes les lignes de transport d'électricité destinées à l’usage de la Société;

(c)  Remblayer et aplanir tous les escarpements, les puits en pente et les précipices créés
par les Opérations Minières afin de les sécuriser et lorsque nécessaire, clôturer les
précipices afin d'éviter toute chute et installer des panneaux de signalisation si
nécessaire;

(d) Sécuriser et renforcer tous les barrages d’eau, les parcs de résidus ou de déblais pour

éviter tout effondrement. 4 L

d \ | Error! Unknown document property name.
25

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

28.46 Compte fiduciaire de réhabilitation des sites

En application du Code Minier de 2011, la Société ouvre et alimente, en conformité avec son
Plan de Gestion Environnemental et Social, un compte fiduciaire de réhabilitation de
l’environnement afin de garantir la réhabilitation et la fermeture du site de la Concession
Minière.

La Société aura la faculté, plutôt que de verser les fonds sur le compte fiduciaire, de remettre
à l'Etat, une garantie bancaire à première demande en sa faveur émise par une banque
guinéenne acceptable pour l'Etat, pour les montants correspondants aux montants qui
devaient être déposés sur le compte fiduciaire, et qui sera maintenue jusqu'à réhabilitation et
fermeture du site de la Concession Minière.

TITRE IV - GARANTIES ACCORDEES PAR L'ETAT

ARTICLE 29. : DECLARATIONS ET GARANTIES DE L'ETAT

29.1

Déclarations et garanties de l'Etat

L'État déclare et garantit à la Société qu’à la date de signature de la présente Convention :

a)

b)

c)

d)

e)

Le Ministre agit à titre de représentant dûment autorisé de l’État et possède les pouvoirs et
l'autorité nécessaires pour signer la présente Convention, sous réserve de la ratification de la
Convention par l'adoption d'une loi.

Il n’existe aucun autre titre minier, aucune demande pour un titre minier pour la bauxite sur
le périmètre de la Concession Minière, réclamation, convention d'option. L'État n’a pas
connaissance de l'existence d’avis, objections, ou autres procédures ou litiges pendant,
visant de quelque manière que ce soit la Concession Minière. La Concession Minière régie
par la présente Convention est libre de toute zone fermée, telle que définie au Code Minier.

Préalablement à la signature de la présente Convention, l'Etat s’est assuré que la Société
possède toutes les qualifications nécessaires, telles que définies au Code Minier, et qu’il
n'existe aucun empêchement pour l'octroi d’une concession et la signature de la présente
Convention.

La signature par l'État de la présente Convention et l'exécution de ses obligations qui en
découlent, ne sont en violation avec aucune loi, aucun règlement, décret ou ordonnance
d’une quelconque autorité nationale ou locale ou d’une décision rendue par un tribunal
guinéen.

L'Etat fera en sorte que les autorités administratives apportent à la Société toute l'assistance
nécessaire et lui délivrent tous permis nécessaires pour les Opérations Minières prévus par le
droit applicable en République de Guinée.

La Société aura le droit de procéder, avec la coopération des Autorités, à tous dépôts et
enregistrements qui pourraient s'avérer nécessaires afin de mieux protéger les droits qui lui
sont accordés par l'Etat en vertu des présentes. F

Error! Unknown document property name.
26
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

29.2 Engagements de l'Etat

L'Etat s'engage à faciliter toutes démarches et procédures administratives par tous les moyens
appropriés conformément à la Loi Applicable et à fournir toute l'assistance raisonnable qui seraient
nécessaires à la réalisation du projet, et en particulier :

() pour tous les travaux de construction, de développement, d'exploitation et de valorisation des
ressources de bauxite que la Société pourrait entreprendre dans le cadre de la présente
Convention ;

(ii) pour la conception, le développement, le financement, la construction, la propriété,
l'exploitation et la maintenance des installations du projet et l'accès aux infrastructures
existantes et leur utilisation en vertu de la présente Convention ; et

(ii) pour l’exécution de ses obligations telles qu'elles figurent à la présente Convention, y compris,
sans que cela soit limitatif, en autorisant la Société, conformément à la législation applicable, à
utiliser tous les terrains raisonnablement requis par la Société pour le développement, la
construction, l'exploitation, la maintenance et l'entretien des installations du projet.

ARTICLE 30. : REGLEMENTATION DES CHANGES - GARANTIE DE TRANSFERT

L'État garantit à la Société qu’elle pourra librement :

a) ouvrir et faire fonctionner, en République de Guinée et à l’étranger, tous comptes bancaires,
en toutes devises ; étant entendu que la Société disposera d’un ou plusieurs comptes bancaires
en République de Guinée dûment provisionnés pour effectuer les paiements locaux (salaires,
fournisseurs locaux..…),

b) souscrire des emprunts à l’étranger en toutes devises ; et

c) transférer, sans restriction, ni coût (à l’exception des frais bancaires normaux), à l’étranger des
fonds, des dividendes, et des produits des capitaux investis ainsi que le produit de la
liquidation ou de la réalisation de leurs avoirs, ou des actifs sociaux.

En contrepartie, la Société s'engage à fournir à l’État :
a) dans les quinze (15) Jours de leur ouverture, les références utiles de tout compte bancaire
ouvert à l’étranger,
b) dans les quinze (15) Jours de chaque trimestre civil, une copie des relevés bancaires du
trimestre civil précédent des comptes bancaires ouverts à l’étranger.

En outre, l’Etat garantit au personnel étranger employé par la Société et résident en République de
Guinée, la libre conversion et le libre transfert dans leur pays d’origine, des économies réalisées sur les
salaires ou autres éléments de rémunération qui leur sont dus, sous réserve que leurs impôts et autres
taxes aient été acquittés conformément aux dispositions de la législation en vigueur et de la présente
Convention.

ARTICLE 31. : EXPROPRIATION - NATIONALISATION
En cas d’expropriation ou de nationalisation de la Société ou d’un quelconque de ces éléments d’actif,

l'Etat lui versera une compensation juste et équitable en US Dollars, basée sur la valeur marchande
des Opérations Minières à la date de l’expropriation ou de la nationalisation e

&k Error! Unknown document property name.
27
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

TITRE V- REGIME FISCAL ET DOUANIER

ARTICLE 32. STABILISATION DU REGIME FISCAL ET DOUANIER

A compter de la date de signature de la Convention de Base et pour la durée de celle-ci, l'Etat garantit
à la Société le maintien de la stabilité des conditions fiscales et douanières applicables aux Opérations
Minières et à la Société, telles que ces conditions résultent de la Convention de Base, telle que révisée
par l’Avenant et toute modification qui pourrait y être apportée, et des Lois Applicables.

Il en résulte que tout changement dans les Lois Applicables qui aurait pour effet d'augmenter,
directement ou indirectement, les charges fiscales ou douanières de la Société ne sera pas applicable à
la Société sauf si la Société y a convenu, notamment aux termes de l’ Avenant.

Par contre, la Société pourrait valablement se prévaloir de telles modifications si celles-ci avaient pour
effet de réduire ses charges fiscales et/ou douanières, sans pouvoir dans un tel cas refuser l'application
de telle ou telle disposition de la modification en question qui lui serait défavorable, à l'exception
toutefois des dispositions plus favorables qui pourraient exister à la date de la signature de la présente
Convention, y compris celles qui pourraient être prévues dans le Code Minier de 2011.

ARTICLE 33. REGIME FISCAL

33.1 Principe Général

33.1.1 La Société est assujettie pendant toute la durée de la présente Convention, pour ce qui
concerne les Opérations Minières, aux seuls impôts, droits, taxes et redevances de nature

fiscale indiqués ci-dessous ou autrement spécifiés dans la Convention, à l'exclusion de tous
autres, et ce selon les modalités prévues par la présente Convention :

(a) Droits fixes et redevances annuelles ;

(b) Redevance superficiaire ;

(c) Taxe sur l'extraction des substances minières :

(d) Taxe à l'exportation des substances minières :

(e) Impôt sur les bénéfices industriels et commerciaux ;

@ Impôt sur le Revenu des Valeurs Mobilières (IRVM) ;

(@) Impôts et taxes assis sur les salaires :

(h) Taxe unique sur les véhicules et taxes sur les produits pétroliers : et
() Contributions sociales à la charge de la Société.

En outre, la Société sera assujettie aux différentes contributions prévues dans la Convention
telles que, notamment, la contribution au FDC et les contributions à la formation
professionnelle.

À l'exception et dans les limites de ce qui est prévu au présent article, la Société ne sera
assujettie à aucun autre droit, impôt, taxe et/ou redevance à caractère fiscal, y compris la taxe
sur la valeur ajoutée, en ce qui concerne les Opérations Minières. Les redevances ou autres
contributions exigibles à raison d'un service ou de prestations rendues ou dont bénéficie la

Société sont dues dans les conditions de droit commun. [ KL

OX Error! Unknown document property name.
28

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

33.12

33.1.3

332

33.2.1

33.22

33.2.3

Les impôts, taxes, droits et redevances visés ci-dessus auxquels la Société est assujettie sont
calculés, recouvrés et exigibles dans les conditions prévues par les Lois en vigueur à la date
de signature de la Convention de Base, sous réserve des dispositions de la Convention, plus
particulièrement par le Code Général des Impôts, le Code Minier de 1995 et le Code Minier
de 2011.

Le calcul et le paiement de tous impôts, droits et taxes incombant à la Société sont effectués
sur la base des données comptables et opérés en US Dollars sauf pour les impôts, taxes et
cotisations sociales assis sur les salaires ainsi que pour les retenues à la source sur
rémunérations libellées dans une devise non librement convertible, lesquels seront payables
en francs guinéens.

Le taux de change applicable aux opérations de conversion en US Dollars de dépenses et
charges faites dans une autre devise sera le taux moyen tel que publié par la Banque Centrale
de la République de Guinée applicable au cours de la période de référence de calcul de
l'assiette de l'impôt considéré.

Les taux de change définis ci-dessus seront également applicables pour le calcul de tous
redressements ultérieurs, intérêts et pénalités, ainsi que pour tous remboursements d'impôts
trop versés.

Taxes minières
Droits fixes

Les droits fixes auxquels la Société est assujettie seront déterminés et dus conformément à la
Loi Applicable.

Redevance Superficiaire

La Société est, au titre de la Concession Minière, assujettie à la redevance superficiaire selon
les modalités issues des Lois en vigueur à la date de la signature de l’Avenant, aux taux
figurant dans le tableau ci-dessous :

Pendant remière nés odà Pendant la période de Pendant la période de
dsl in Ste premier renouvellement de la | second renouvellement de
Concession Minière la Concession Minière
150 USD / km° 200 USD / km? 300 USD /km?

Taxe sur l'extraction des substances minières

La Société est assujettie à la taxe sur l’extraction des substances minières conformément aux
dispositions de l’article 161 du Code Minier de 2011, sous réserve des réductions suivantes
applicables au montant de la taxe sur l’extraction des substances minières au titre de chacune
des dix (10) premières Années Contractuelles :

2 Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l’ Année Contractuelle ; et

2°} Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes
Sèches produits au cours de l’ Année Contractuelle au-delà des cinq (5) premiers
millions de Tonnes Sèches.

Par Année Contractuelle, il est entendu toute période d’une Année à compter de la Date de
Première Production Commerciale ou de la date anniversaire de la Date de Première

Production Commerciale. LT \
\

Error! Unknown document property name.
29
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

Il est précisé que, conformément aux dispositions de l’article 161 du Code Minier de 2011, la
taxe sur l’extraction des substances minières est calculée selon les éléments suivants :

a) L’assiette de la taxe sur l’extraction des substances est constituée par le prix de la
Tonne Métrique (TM) d’aluminium primaire pour une teneur en bauxite de 40%
selon l'indice prix vendeur LME (London Metal Exchange) 3 mois. La
détermination de cette assiette est soumise à un ajustement en fonction de la teneur
effective de la production extraite en bauxite.

b) Le taux applicable est de 0,075%.

c) Ce taux est majoré de 15% au-delà d’une période de production initiale de 18 ans,
si la Société ne fournit pas un rapport approuvé par le Ministre certifiant qu’elle a
réalisé au moins 80% des travaux relatifs à la construction des infrastructures de
transformation prévues à l’article 20.3.3 ci-dessus en République de Guinée.

33.24 Taxe à l’exportation des substances minières

La Société est assujettie à la taxe à l'exportation des substances minières conformément aux
dispositions de l’article 163 du Code Minier de 2011, sous réserve des réductions suivantes
applicables au montant de la taxe à l’exportation des substances minières au titre de chacune
des dix (10) premières Années Contractuelles :

1% Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l’ Année Contractuelle : et

2: Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes
Sèches produits au cours de l’Année Contractuelle au-delà des cinq (5) premiers
millions de Tonnes Sèches.

Il est précisé que, conformément aux dispositions de l’article 163 du Code Minier de 2011, la
taxe à l'exportation des substances minières est calculée selon les éléments suivants :

a) L’assiette de la taxe sur l’exportation des substances minières est constituée par le
prix de la TM d’aluminium primaire pour une teneur en bauxite de 40% selon
l'indice prix vendeur LME 3 mois. La détermination de cette assiette est soumise à
un ajustement en fonction de la teneur effective de la production extraite en

bauxite.
b) Le taux applicable est de 0,075%.
33.3 Impôt sur les bénéfices industriels et commerciaux

33.3.1 Assiette de l'impôt sur les bénéfices industriels et commerciaux

L’assiette de l’impôt sur les bénéfices industriels et commerciaux est constituée du bénéfice
imposable déterminé selon les règles de droit commun et de celles prévues à l’article 177 du
Code Minier de 2011, sous réserve des spécificités suivantes :

(a) les frais de recherches comptabilisés dans les comptes de la Société pour un
montant de trois millions cinq cent mille (3.500.000) US Dollars constitueront des
frais d'établissement amortissables conformément aux taux figurant en Annexe D ;

(b) les frais financiers afférents aux emprunts contractés auprès de banques ou
établissements financiers réglementés seront déductibles sans limitation d'aucune
sorte, sous réserve de justification et dans la limite des taux d'usage au moment où
ces emprunts sont contractés ;

(c) les frais financiers afférents aux prêts contractés auprès des actionnaires de la
Société seront déductibles dans les limites fixées par les textes fiscaux ou, si cela
est inférieur, pour ce qui concerne le taux d'emprunt, dans la limite de huit pour
cent (8%) pour les emprunts contractés en US Dollars i

2 Error! Unknown document property name.

&
30
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

(d) les frais d’études et d’assistance technique facturés par des sociétés étrangères
seront déductibles sans limitation d’aucune sorte, sous réserve de justification de la
réalité des prestations fournies ;

(e) les amortissements fiscalement déductibles seront déterminés conformément aux
taux figurant en Annexe D ;

[0] une provision pour reconstitution de gisement d’un montant maximum de dix pour
cent (10%) du bénéfice imposable pourra être constituée en application des
dispositions de l’article 178-I du Code Minier de 2011 ;

(g) une allocation d'investissement égale à dix pour cent (10%) des investissements
réalisés au cours de l'année considérée constituera une charge déductible
fiscalement ;

(h) les reports déficitaires seront reportables sans limitation de durée.

Dans le cas où la Société posséderait une participation dans une ou plusieurs sociétés ayant
investi dans des infrastructures nouvelles qui n’existent pas à la date de signature de la
présente Convention, qui sont nécessaires aux Opérations Minières et qui sont directement
ou indirectement financées en tout ou en partie par ces dernières, elle pourra, au prorata de sa
participation au capital de cette ou de ces sociétés, consolider leurs résultats positifs ou
négatifs avant impôt avec son propre résultat positif ou négatif, pour les besoins du calcul de
l'impôt sur les sociétés applicable à la Société, dans la mesure où les résultats en question
résultent de l'exploitation de ces infrastructures.

33.32 Taux de l'impôt sur les bénéfices industriels et commerciaux

Aux termes de l’Avenant, l'impôt sur les bénéfices industriels et commerciaux est fixé à
trente-cinq pour cent (35%) pour la durée de la Convention; étant expressément entendu que
la Société bénéficiera d’une exonération totale d'impôt sur les bénéfices industriels et
commerciaux au titre de cinq (5) exercices fiscaux consécutifs, à compter de et y compris
l'exercice fiscal au cours duquel il est prévu que la Date de Première Production
Commerciale intervienne.

33.4 Contribution au Fonds de Développement Communautaire

Aux termes de l’Avenant, la Société est assujettie à la contribution au FDC à un taux de un
pour cent (1%) de son chiffre d'affaires. Cette contribution est versée conformément aux
dispositions de la convention de développement de la communauté locale visée au dernier
paragraphe de l’article 25.3 de la présente Convention.

33.5 Impôt sur le Revenu des Valeurs Mobilières

Les dividendes, tantièmes, jetons de présence et toutes autres rémunérations passibles de l’Impôt sur le
Revenu des Valeurs Mobilières versées par la Société seront imposés au taux de dix pour cent (10%)
au titre de l’IRVM.

33.6 Impôts, taxes et cotisations assis sur les salaires

La Société est redevable des impôts, taxes et cotisations suivants à raison des salaires versés au
personnel de la Société :

a) Versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux employés

nationaux et étrangers, \S

N Error! Unknown document property name.
31

Convention de base (amendée) entre In République de Guinée et la société Alliance Mining Commodities Guinee SA

b)

c)

33.7

33.8

33.8.1

33.8.2

33.9

Contribution à la Formation Professionnelle au taux de un et demi pour cent (1,5%) pour les
salaires versés à ses employés nationaux et étrangers, en Guinée et hors Guinée. Cette
contribution ne s'applique pas si la Société dispose de son propre centre de formation
permanent en Guinée qui dispose d'un budget au moins équivalent à celui du montant de la
taxe. Un centre de formation permanent se définit comme étant un endroit où l’on retrouve
des salles de classes et de formation pour la tenue de cours par un personnel qualifié, visant
la formation et le développement de compétences et d’habiletés pour le personnel participant
directement aux Opérations Minières,

La part de cotisations sociales à la charge de la Société.
Taxe unique sur les véhicules

La Société est assujettie à la taxe unique sur les véhicules au taux en vigueur, sauf en ce qui
concerne les véhicules et engins de chantier, ce qui exclue notamment des véhicules de
tourisme.

Précisions concernant les autres impôts et taxes
Sommes retenues par la Société

Le régime fiscal visé au présent Article 33 est sans préjudice des obligations fiscales de
prélèvement ou de retenues à la charge de la Société. En particulier, les sommes versées par
la Société à des entreprises étrangères, n'ayant pas d'installations en Guinée, pour des
prestations de services réalisées en Guinée, sont soumises à la retenue à la source prévue par
les Lois Applicables.

Par exception aux dispositions ci-dessus, les intérêts payés par la Société relatifs aux prêts
souscrits dans les conditions de marchés auprès de banques ou établissements financiers
réglementés pour financer les investissements liés à la réalisation du projet sont exonérés de
toute retenue à la source.

Taxe sur la Valeur Ajoutée

Les achats de biens et services nécessaires aux Opérations Minières par la Société sont
exonérés (application d’un taux 0%) de taxe sur la valeur ajoutée intérieure. En cas de
revente ou de mise à disposition des biens et services sur le marché intérieur, la taxe sur la
valeur ajoutée sera exigible, le cas échéant, sur la valeur résiduelle des biens et services en
question, selon les dispositions de droit commun.

Dans l'hypothèse où, nonobstant cette exonération totale de taxe sur la valeur ajoutée, la
Société viendrait à supporter une telle taxe, elle en sera remboursée conformément à la
procédure en vigueur.

Sous-Traitants Directs
Les Sous-Traitants Directs bénéficient des dispositions de l'Article 33.8.2 (Taxe sur la

Valeur Ajoutée) pour les biens et services qu'ils acquièrent pour les besoins de l'exécution
des contrats passés avec la Société et qui sont nécessaires à leur exécution et à celle des

Opérations Minières. ss

Error! Unknown document property name.
32
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 34. RÉGIME DOUANIER
34.1 Principe généraux en matière douanière

Les dispositions douanières des articles 168, 171- I et II, 172, 173, 174 - I et II, 178 - II, 179, 180, 181-
I à IV du Code Minier de 2011, les dispositions relatives à la TVA à l’importation du Code Général
des Impôts, et l’ensemble des dispositions douanières du Code Général des Impôts ou de tout autre Loi
en vigueur à la date de signature de l'Avenant, s’appliquent de plein droit à la Société et à ses Sous-
Traitants Directs pour les besoins des Opérations Minières.

34.2 Liste minière et classification des biens d’importation

La Société ainsi que les Sous-Traitants Directs doivent établir et faire agréer par le Ministre et le
ministre en charge des finances, conformément aux dispositions de l’article 166 du Code Minier de
2011, une liste des équipements, matériels, machines, matières premières consommables et autres
marchandises qui devront être importés pour les besoins des Opérations Minières, dite « liste
minière ».

Les biens à importer sont à ventiler selon les catégories suivantes :

a) Catégorie 1. : équipements, matériels, gros outillages, engins et véhicules à l’exception des
véhicules de tourisme figurant sur le registre des immobilisations des sociétés concernées.

b) Catégorie 2.: consommables destinés à l'extraction et à la concentration des substances
minières brutes, y compris le fioul lourd à l'exclusion des carburants, lubrifiants courants et
autres produits pétroliers :

c) Catégorie 3. : consommables destinés à la transformation sur place des substances minières
brutes en produits finis et semi-finis, y compris le fioul lourd et les lubrifiants spécifiques et
à l’exclusion des carburants, lubrifiants courants et autres produits pétroliers.

TITRE VI- AUTRES DISPOSITIONS FINANCIERES

ARTICLE 35. : PRINCIPES GÉNÉRAUX

La Société doit tenir en République de Guinée une comptabilité en US Dollars, conforme au plan
comptable OHADA.

Pour chaque exercice fiscal, la Société est tenue de faire certifier par un commissaire aux comptes
agréé en République de Guinée son bilan et ses comptes d'exploitation, et communiquer ses états
financiers au Ministre au plus tard le 30 avril de l’exercice suivant.

En application des dispositions du Code des Douanes, du Code Général des Impôts et du Livre des
Procédures Fiscales ou de tout autre texte applicable, la Société doit conserver pendant la durée de
droit commun l'ensemble des documents comptables et pièces justificatives en République de Guinée
et en donner accès, sur demande, aux fins de vérifications et d’audit, au personnel autorisé par D

\

dk Error! Unknown document property name.
33
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

TITRE VII - DISPOSITIONS DIVERSES ET FINALES

ARTICLE 36. : RENONCIATION ET RÉSILIATION
36.1 Renonciation

La Société peut renoncer à la Concession Minière dans les conditions prévues par le Code Minier de
1995.

36.2 Retrait

L’Etat peut, conformément et dans le respect du Code Minier de 1995 et au Décret de Concession,
retirer à la Société la Concession Minière ce qui entrainera la résiliation de la présente Convention.

Outre les hypothèses prévues par le Code Minier de 1995, la Concession Minière peut être résiliée si la
Société refuse d'exécuter une décision finale résultant d’un arbitrage en vertu de l'Article 38 de la
présente Convention et dans les cas visés à l’Article 36.3 ci-après.

Il est expressément convenu et accepté par les Parties que, en cas de résiliation et/ou de retrait ou de
fin de la Concession Minière et en application des dispositions de l'article 56 du Code Minier de 1995,
l'Etat pourra acquérir tous les éléments d’actifs figurant au bilan de la Société et destinés aux
Opérations Minières pour un prix égal à leur valeur résiduelle auditée, telle que celle-ci sera fixée par
un cabinet internationalement reconnu désigné d’accord parties, à condition de notifier à la Société sa
décision d'acquisition dans les trente (30) Jours suivant la date de fin de validité de la Concession
Minière.

À n'importe quel moment pendant la durée de la présente Convention, et après avoir fait preuve de
«Diligence Raisonnable» (tel que défini ci-après) dans le cadre des Opérations Minières en vertu des
présentes, la Société peut faire une demande de résiliation, en transmettant un avis à cet effet à l’État si
elle est d’avis que ses Opérations Minières ne sont plus requises.

Pour les fins du présent alinéa, Diligence Raisonnable signifie :

a) Pour toute résiliation qui survient avant la révocation ou l’expiration de la Concession
Minière, la Société a satisfait aux exigences de réhabilitation et de restauration de la
superficie de la Concession Minière en vertu de la loi applicable, et soumis tous les rapports
requis pour une telle Concession Minière en vertu du Code Minier de 1995 et/ou du Code
Minier de 2011;

b) La Société a effectué tous les paiements de taxes, impôts, frais ou autres charges financières
payables à l’État afférent à la Concession Minière:

c) La Société s’est acquittée de toutes les obligations stipulées à la convention de
développement de la communauté locale qui doivent être remplies avant la résiliation de la
présente Convention: et

d) La Société s’est acquittée de toutes ses autres obligations de nature financière,
environnementale ou légale en vertu de la présente Convention et du Code Minier de 1995.

La Direction Nationale des Mines dispose de quarante-cinq (45) Jours pour confirmer que la Société a
satisfait aux exigences de Diligence Raisonnable. À moins d'opposition de la Direction Nationale des
Mines dans les soixante (60) Jours de l’avis de résiliation par la Société, le Ministre peut accorder la
résiliation de la Convention. La Convention est alors résiliée sans plus de formalités et la Société est
libérée de ses obligations en vertu des présentes. La résiliation de la Convention entraîne le retrait de
la Concession Minière.

36.3 Date de résiliation de la Convention
Sous réserve du présent alinéa, et des conditions énoncées au Code Minier de 1995, le Ministre peut

résilier la Convention pour l’un des motifs suivants : le retrait de la Concession Minière et/ou
manquement à l’une des dispositions prévues par la Convention

f,
ik Error! Unknown document property name.

34
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

36.4 Période de préavis

Nonobstant toute disposition du présent alinéa, avant de résilier la présente Convention pour tout motif
énuméré à l'alinéa précédent, le Ministre est tenu d'informer la Société par avis préalable de soixante
(60) Jours, de son intention de résilier la Convention et des motifs justifiant la résiliation.

La résiliation a lieu de plein droit dès l'expiration du délai de soixante (60) Jours suivant la réception
de l’avis préalable, si la Société est toujours en défaut ou n’a pas pris les mesures nécessaires pour
remédier au défaut dans le délai requis par le Ministre, ce délai ne pouvant être inférieur à trois (3)
mois conformément à l’article 60 dernier alinéa du Code Minier de 1995.

36.5 Obligations après la cessation

La résiliation de la présente Convention a pour effet d’éteindre les droits et obligations de la Société à
l'égard du territoire objet de la Concession Minière et entraîne le retrait de la Concession Minière, à
l'exception des droits et obligations suivants :

a) Le droit d’accéder au territoire de la Concession Minière aux fins de retirer, détruire,
disposer de tout élément d'actifs conformément à la présente Convention et au Code Minier
de 1995 et/ou du Code Minier de 2011 :

b) Toute obligation encourue avant la date de résiliation de la présente Convention ou toute
autre obligation contenue énoncée à la présente Convention ou dans le Code Minier de 1995.

La résiliation de la présente Convention n’affecte pas les obligations antérieures de la Société
découlant de la Concession Minière, de la Convention et/ou du Code Minier de 1995.

ARTICLE 37. : CESSION, TRANSFERT ET AMODIATION

Sous réserve des dispositions du présent article, toute cession ou transfert par la Société de tout ou
partie de ses droits et obligations résultant de la Concession Minière, ainsi que tout transfert direct de
plus de cinquante (50%) pour cent des actions de la Société par un actionnaire de la Société, et toute
opération de transfert ou autre se traduisant par un changement du contrôle de la Société, est assimilée
à une cession et est subordonnée à l’approbation préalable du Ministre.

A la date de la signature de la Convention, l’actionnariat direct de la Société et l’actionnariat des
actionnaires de la Société est tel que présenté en Annexe F et certifié par chacun des actionnaires de la
Société.

L'Etat dispose d’un droit de préemption exerçable aux clauses et conditions offertes par l'acquéreur
pressenti.

En pareille hypothèse, la Société devra notifier au Ministre le projet de cession en mentionnant toutes
informations utiles sur celle-ci et notamment le nom du cessionnaire, le prix et les conditions de
paiement du pri

À compter de la date de réception de cette notification, le Ministre dispose d’un délai de trente (30)
Jours pour :

a) soit refuser son agrément à la cession et éventuellement exercer le droit de préemption de
l'Etat aux clauses et conditions du projet de cession initiale qui lui aura été notifié ;

b) soit pour agréer la cession et renoncer au droit de préemption de l'Etat,

étant entendu que l’État devra notifier sa décision à la Société au plus tard à l'expiration du délai
imparti de trente (30) Jours et que le défaut de réponse du Ministre dans le délai imparti de trente (30)
Jours vaudra approbation de la cession projetée et renonciation de l’État à utiliser son droit de
préemption.

L'Etat renonce dès à présent à exercer tout droit de préemption en cas de cession à une Société
Affiliée et s'engage à ne pas retenir sans motif valable son consentement à une telle cession. | Cas

À Error! Unknown document property name.
35
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

Toute modification de l'actionnariat direct de la Société et de ses actionnaires, y compris suite à
une opération boursière régulière, fera l'objet d'une note d'information adressée au Ministre dans un
délai n’excédant pas trois (3) Jours Ouvrés. Par ailleurs, tout changement dans l’actionnariat direct
de la Société fera l’objet d’une note d'information adressée au Ministre dans un délai n’excédant pas
48 heures et d’une publicité dans le Journal Officiel et sur le site web officiel du ministère en charge
des mines.

ARTICLE 38. : REGLEMENT DES DIFFERENDS

38.1 Phase amiable

En cas de différend et/ou de conflit entre les Parties relativement à la présente Convention et/ou la
Concession Minière, y compris mais non exclusivement, sa validité, son interprétation, son exécution,
son non-respect ou sa résiliation, les Parties s'engagent en premier recours à tenter de résoudre à
l'amiable le différend ou le conflit les opposant.

A défaut de règlement amiable dans un délai de cent vingt (120) Jours à compter de la date de
réception de la notification envoyée par l’une des Parties à l’autre Partie, du différend ou du conflit les
opposant, les dispositions de l’article 38.2 s’appliqueront.

38.2 Arbitrage exécutoire

Les Parties conviennent de soumettre à l'arbitrage du CIRDI tout différend résultant de ou en relation
avec la présente Convention, qui n’aurait pas été réglé en vertu de l’article 38.1 et ce en application de
la Convention pour le règlement des différends relatifs aux investissements entre États et ressortissants
d’autres États de 1965 et son Règlement d'arbitrage (1985).

Dans l’éventualité où l’arbitrage du CIRDI ne saurait s’appliquer, le litige sera tranché définitivement
suivant le Règlement d’arbitrage de la Chambre de Commerce Internationale par plusieurs arbitres
nommés conformément à ce Règlement.

De plus, les Parties conviennent de faire toutes les demandes et soumissions au CIRDI ou à la
Chambre de Commerce Internationale, selon le cas, et d'entreprendre toutes autres actions et de
fournir toute information nécessaire pour mettre en place cette procédure d’arbitrage.

À moins que les Parties n°en conviennent autrement, la procédure d'arbitrage se tiendra à Paris
(France) et sera conduite en français.

Le nombre d’arbitres sera de trois (3) : un désigné par l'État, un désigné par la Société et le troisième
désigné par les deux (2) autres arbitres ainsi choisis.

L'une des Parties peut initier la procédure d’arbitrage en transmettant à l’autre Partie une notification à
cet effet comprenant :

a) La référence à la disposition de la présente Convention qui donne lieu au différend:
b) La référence aux titres miniers émis dans le cadre de la présente Convention;

c) La nature du différend qui donne lieu à la réclamation et, le cas échéant, tout montant d’une
réclamation en dommages ou d’une indemnité;

d) Les faits donnant lieu à toute réclamation: et
e) La solution recherchée.

La Partie ayant reçu la notification doit répondre dans les trente (30) Jours confirmant ou refusant tout
ou partie de la réclamation, indiquant la nature et les circonstances, le cas échéant, de toute contre-
réclamation. Le défaut de réponse dans les délais alloués tient lieu du refus de cette Partie de concéder
à la réclamation et donne suite à la procédure d’arbitrage prévue aux présentes.

Les Parties reconnaissent que la décision rendue suite à un arbitrage en vertu de la présente
Convention est exécutoire, définitive et sans appel. ra

êh Error! Unknown document property name.
36
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

Le fait pour l’une des Parties de ne pas participer aux procédures d’arbitrage n’est pas un motif de
rejet de la juridiction du tribunal d’arbitrage ou de sa décision.

Les Parties renoncent expressément à toute objection aux procédures d’arbitrage et à la décision en

découlant, sauf si ledit arbitrage ne respecte pas les exigences prévues à la présente Convention.

Les Parties renoncent expressément par les présentes à toute immunité de juridiction et à toute
immunité d'exécution, pour elles-mêmes et leurs actifs respectifs (sauf les actifs de l’État
exclusivement réservés aux usages diplomatiques), pour les besoins de l'exécution de toute décision
ou sentence arbitrale rendue en vertu de la présente Convention.

ARTICLE 39. : MODIFICATIONS DE LA CONVENTION

La présente Convention ne peut être modifiée et/ou amendée en aucune façon, sauf par accord mutuel
écrit entre les Parties et mis en vigueur selon les mêmes modalités que celles de la Convention.

ARTICLE 40. : CONFIDENTIALITÉ
40.1 La convention n’est pas confidentielle

La présente Convention n’est pas confidentielle.
Tous les rapports, plans et informations fournis par la Société en vertu de la présente Convention à
l'État sont traités comme des documents de nature publique à moins qu’il n’en soit spécifié autrement.

402 Affaires non — confidentielles

Les affaires suivantes ne sont pas de nature confidentielle, sous réserve qu’une telle divulgation ne soit
pas en violation avec toute législation et réglementation boursière sur les sûretés, applicable à la
Société :
a) Les quantités annuelles de substances minérales produites provenant de la Concession
Minière ;
b) Les emplois, incluant les programmes de formation offerts par la Société ;

c) Les redevances et le paiement des taxes ayant trait à la Concession Minière, sans le détail des
calculs des montants de tels paiements ;

d) Les paramètres d'opérations tels que les capacités, les taux de rendement et les taux de
récupération des mines et des usines de concentration et les facteurs de dilution ;

e) L'information sur le nombre et la fréquence des accidents résultant des Opérations Minières ;

f) Le paiement de tout montant ou toute provision de prestation de services en vertu de la
convention sur le développement de la communauté locale ;

g) Toute information détenue par l’État préalablement à l'obtention par la Société de ladite
information, et ayant été divulguée par une autre personne n'ayant aucune obligation de

confidentialité envers la nr + 1

EAN Error! Unknown document property name.
38
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

415 Rencontre entre les Parties

Si les effets provoqués par un événement de force majeure perdurent pour plus d’un (1)
mois, les Parties doivent se rencontrer dans les plus brefs délais, afin d’étudier la situation et
s’entendre sur les mesures nécessaires à adopter pour résoudre le problème ayant provoqué
la force majeure.

ARTICLE 42. : PRIMAUTE DE LA CONVENTION

Les dispositions de la présente Convention constituent l'intégralité des accords entre les Parties et
prévalent sur toute déclaration, représentation, contrat et/ou convention antérieure, verbale ou écrite,
entre les Parties (ou leurs Sociétés Affiliées ou détenteurs précédents des mêmes droits).

ARTICLE 43. : NON-RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou en partie les
droits qui lui sont conférés au titre des présentes, ne constitueront en aucun cas un abandon des droits
qu’elle n’a pas exercés.

ARTICLE 44. : SUCCESSEURS ET AYANT-DROITS

La présente Convention lie les Parties, leurs successeurs et ayant-droits respectifs.

ARTICLE 45. : FRAIS DE LA CONVENTION

Chacune des Parties doit assumer ses propres frais légaux ou autres charges encourues dans le cadre de
la mise en application de la présente Convention.

ARTICLE 46. : NOTIFICATIONS

Toutes notifications, demandes et communications faites par l’une des Parties à l’autre Partie dans le
cadre de la présente Convention devront être faites par écrit et seront réputées avoir été valablement
délivrées si elles ont été remises en mains propres contre décharge ou envoyées par courrier express,
par lettre recommandée avec accusé de réception, par email ou par télécopie aux adresses indiquées en
tête de la présente Convention.

A Error! Unknown document property name.
39
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ARTICLE 47. : ENREGISTREMENT ET ENTREE EN VIGUEUR
Dans les trente (30) Jours de la signature de la présente Convention par toutes les Parties, le Ministre
doit en transmettre une copie signée au CPDM qui procède sans délai à son enregistrement.

La Société n’étant, en application du régime fiscal prévu par la présente Convention, pas assujettie aux
droits d'enregistrement, aucun droit d'enregistrement ne sera exigible à raison de cette formalité.

En foi de quoi, les Parties ont signé cette Convention en six (6) exemplaires, à Conakry le 30 juin
2014

VU ET APPROUVE
LE MINISTRE DE L’ECONOMÆ JANCES

AX ù
POUR LA SOCIETE Q Guinée £
ALLIANCE MINING COMMODYAIES GUNEE sA

Monsieur Robert

Î
}

DIRECTION GENERALE

Error! Unknown document property name.
AVENANT N°1 A LA CONVENTION DE BASE

Annexe 2 Chronogramme des travaux

40.

Ratification de la convention minière TO
Démarrage des travaux de développement TO + 12 mois
Approbation de la Convention de développement des | TO +24 mois
communautés locales

Démarrage de l’exploitation TO + 54 mois
Date de Première Production Commerciale TO + 60 mois

30 juin 2014
